 

EXECUTION COPY

 

GOLD AND SILVER PREPAYMENT AGREEMENT

 

CRH FUNDING II PTE. LTD.

 

- and –

 

ALASKA GOLD TORRENT LLC

 

- dated –

 

February 9, 2017

 

 

 

 

TABLE OF CONTENTS

 

Article 1 Interpretation 1     1.1 Definitions 1 1.2 Certain Rules of
Interpretation 16       Article 2 PUrchase and sale 17     2.1 Purchase and Sale
of Refined Minerals 17 2.2 Delivery Obligations 18 2.3 Invoicing 20 2.4 Purchase
Price 20 2.5 Use of Funds 20 2.6 Guarantee 21 2.7 Security 21 2.8 Royalty
Conversion 21       Article 3 TRANCHE PAYMENTS 22     3.1 First Tranche Matters
22 3.2 Conditions Precedent to Advance of First Tranche in Favor of the
Purchaser 22 3.3 First Tranche Closing Date Conditions Precedent in Favor of the
Seller 25 3.4 First Tranche Closing Date Closing Deliveries of the Purchaser 25
3.5 Second Tranche 25 3.6 Conditions Precedent to Advance of Second Tranche in
Favor of the Purchaser 26       Article 4 TERM AND TERMINATION AND ADJUSTMENT 27
    4.1 Term 27       Article 5 REPORTING; BOOKS AND RECORDS; INSPECTIONS 27    
5.1 Monthly Reporting 27 5.2 Annual Reporting 27 5.3 Books and Records 28 5.4
Inspections 28       Article 6 COVENANTS 29     6.1 Conduct of Operations 29 6.2
Preservation of Corporate Existence 29 6.3 Processing/Commingling 30 6.4 Offtake
Agreements 30 6.5 Insurance 31 6.6 Confidentiality 32 6.7 Notice of Adverse
Impact 33 6.8 Restrictions on Business 34 6.9 Non-Arm’s Length Transactions 34

 

- i -

 

 

6.10 Program and Budget 34 6.11 Trading Activities of the Seller and the Seller
Group Entities 34 6.12 Acts to Prevent Seller Event of Default 35 6.13 Security
Documents and Encumbrances 35 6.14 New Subsidiaries 35 6.15 Other Reporting
Requirements 35 6.16 Compliance with Native American Requirements 36      
Article 7 TRANSFERS OF INTERESTS 36     7.1 Owner of Project Assets etc. 36 7.2
Prohibited Transfers and Changes of Control 36 7.3 Permitted Transfers and
Changes of Control 36       Article 8 SECURITY 40     8.1 Indebtedness and
Encumbrances 40 8.2 Stockpiling 41       Article 9 REPRESENTATIONS AND
WARRANTIES 41     9.1 Representations and Warranties of the Seller 41 9.2
Representations and Warranties of the Purchaser 41 9.3 Survival of
Representations and Warranties 41 9.4 Knowledge 41       Article 10 sELLER
EVENTS OF DEFAULT 42     10.1 Seller Events of Default 42 10.2 Force Majeure 45
      Article 11 REMEDIES 45     11.1 Remedies 45       Article 12 ADDITIONAL
PAYMENT TERMS 46     12.1 Payments 46 12.2 Taxes 46 12.3 Overdue Payments 47
12.4 Set-Off 47       Article 13 RIGHT OF FIRST Offer 47     13.1 Right of First
Offer 47       Article 14 GENERAL 48     14.1 Disputes and Arbitration 48 14.2
Further Assurances 49 14.3 Survival 49 14.4 No Joint Venture 49

 

- ii -

 

 

14.5 Governing Law 49 14.6 Notices 50 14.7 Press Releases 51 14.8 Amendments 51
14.9 Beneficiaries 51 14.10 Entire Agreement 51 14.11 Waivers 52 14.12
Assignment 52 14.13 Severability 52 14.14 Costs and Expenses 52 14.15
Counterparts 52

 

Schedule “A” - Description of Properties (with Map)
Schedule “B” - Seller Representations and Warranties
Schedule “C” - Purchaser Representations and Warranties
Schedule “D” - Security Documents
Schedule “E” - Permitted Encumbrances

Schedule “F” – Initial Program and Budget

Schedule “G” – Current Indebtedness

Schedule “H” – Intellectual Property

 

- iii -

 

 

THIS GOLD AND SILVER PREPAYMENT AGREEMENT dated as of the 9th day of February,
2017 (the “Execution Date”)

 

BETWEEN:

 

CRH FUNDING II PTE. LTD, a Singapore private limited company

 

(the “Purchaser”)

 

– and –

 

ALASKA GOLD TORRENT LLC, an Alaska limited liability company

 

(the “Seller”)

 

WITNESSES THAT:

 

WHEREAS the Seller owns certain fee property and leases certain patented mining
claims and State of Alaska unpatented mining claims pursuant to the Underlying
Lease, which properties are located in the Willow Creek Mining District, Alaska,
all as more particularly described in the description and the map set out in
Schedule “A” attached hereto;

 

AND WHEREAS the Seller seeks financing in order to fund the development of the
Project (as defined herein) to bring the Project into commercial production, and
in such regard, the Purchaser has agreed to invest, or cause an Affiliate
thereof to invest, up to a maximum of $11.25 million in the Seller, subject at
all times to the satisfaction of certain terms and conditions set forth herein;

 

AND WHEREAS in consideration, and in compliance with the terms herein, of the
financing to be provided by the Purchaser or an Affiliate thereof, the Seller
has agreed to sell to the Purchaser and the Purchaser has agreed to purchase
from the Seller, an amount of Refined Minerals as determined in this Agreement,
all subject to and in accordance with the terms and conditions of this
Agreement;

 

AND WHEREAS the Seller has agreed to grant certain security to the Purchaser to,
among other things, collateralize its obligations under this Agreement including
the delivery and performance obligations set out herein, such security shall be
granted pursuant to the Security Documents;

 

AND WHEREAS capitalized terms when used in these recitals shall have the
respective meanings set out in Article 1;

 

NOW THEREFORE in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Parties hereto, the Parties
mutually agree as follows:

 

Article 1

Interpretation

 

1.1Definitions

 

In this Agreement, including in the recitals and schedules hereto:

 

“Abandonment Property” has the meaning set out in Section 7.3(e).

 

- 1 - 

 

 

“Additional Term” has the meaning set out in Section 4.1.

 

“Affiliate” means, in relation to any Person, any other Person who is, directly
or indirectly, through one or more intermediaries, controlling, controlled by or
under common control with such first mentioned Person. For the purposes of this
Agreement, including this definition and the definitions of “Change of Control”
and “subsidiary”, “control” (including, with correlative meanings, the terms
“controlled by” and “under common control with”), as applied to any Person,
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of that Person, whether through the
ownership of voting securities, by contract or otherwise.

 

“Agreement” means this Gold and Silver Prepayment Agreement and all attached
Schedules, in each case as the same may be amended, restated, amended and
restated, supplemented, modified or superseded from time to time in accordance
with the terms hereof.

 

“Applicable Laws” means any international, federal, state, provincial,
territorial, local or municipal law, regulation, ordinance, code, order or other
requirement or rule of law or the rules, policies, orders or regulations of any
Governmental Authority, including any judicial or administrative interpretation
thereof, applicable to a Person or any of its properties, assets, business or
operations.

 

“Applicable Percentage” has the meaning set out in Section 6.5(b) or 6.5(d), as
the case may be.

 

“Approvals” means all authorizations, clearances, consents, orders and other
approvals required to be obtained from any Person, including any Governmental
Authority, in connection with the transactions contemplated by this Agreement.

 

“Approved Terms” has the meaning set out in Section 13.1(b).

 

“Business Day” means any day other than a Saturday or Sunday or a day that is a
statutory holiday under the laws of the State of New York.

 

“CAR Rules” has the meaning set out in Section 14.1(b).

 

“Cash Notice” has the meaning set out in Section 2.2(d).

 

“Cash Revocation Notice” has the meaning set out in Section 2.2(f).

 

“Change of Control” of a Person (the “Subject Person”) means the consummation of
any transaction, including any consolidation, arrangement, amalgamation or
merger or any issue, Transfer or acquisition of voting securities, the result of
which is that any other Person or group of other Persons acting jointly or in
concert for purposes of such transaction: (1) becomes the beneficial owner,
directly or indirectly, of 50% or more of the voting securities of the Subject
Person (other than if the Seller is the Subject Person, in which case, of 20% or
more of its voting securities); or (2) acquires control, directly or indirectly,
of the Subject Person, provided that a Change of Control shall not include any
transaction that results in all of the common shares of the Subject Person
continuing to be, directly or indirectly, beneficially owned by the Seller.

 

“Collateral” means the property, assets and undertaking that is subject to and
charged by the Security Documents.

 

- 2 - 

 

 

“Commercial Production” means the production in two consecutive months of a
minimum of 650 Gold Equivalent Ounces per month.

 

“Commingling Plan” has the meaning set out in Section 6.3.

 

“Confidential Information” has the meaning set out in Section 6.6(a).

 

“Date of Delivery” has the meaning set out in Section 2.2(c) or Section 2.2(g),
as the case may be.

 

“Designated Jurisdiction” means any of Canada, Singapore, the United Kingdom and
the United States.

 

“Dissolution” means, in respect of any Person, the bankruptcy, insolvency,
winding-up, administration or liquidation of that Person and any equivalent or
analogous procedure.

 

“Distribution” means, with respect to any Person:

 

  (i) the retirement, redemption, retraction, purchase or other acquisition by
such Person of any securities of such Person;         (ii) the declaration or
payment of any dividend, return of capital or other distribution (in cash,
securities or other property or otherwise) of, on or in respect of, any
securities of such Person; and         (iii) any other payment or distribution
(in cash, securities or other property, or otherwise) by such Person of, on or
in respect of its securities.

 

“Dispute” has the meaning set out in Section 14.1(a).

 

“Documents” means this Agreement and all other documents, certificates, and
instruments executed or delivered by any Obligor to the Purchaser in connection
with this Agreement, as may be amended, supplemented, restated, replaced, or
otherwise modified from time to time, and “Document” means any one of them.

 

“Environmental Law” has the meaning set forth in the Section 1(w)(i)(A) of
Schedule B.

 

“Environmental Permits” has the meaning set forth in the Section 1(w)(i)(B) of
Schedule B.

 

“Encumbrances” means any and all mortgages, charges, assignments, hypothecs,
pledges, security interests, liens and other encumbrances of every nature and
kind, whether contingent or absolute and any agreement, option or privilege
capable of becoming any of the foregoing (whether consensual, arising by law or
otherwise) that secures the payment of any Indebtedness or liability or the
observance or performance of any obligation.

 

“Excluded Taxes” means any additional Taxes imposed or collected by a
jurisdiction: (i) by reason of the Purchaser (or any assignee of the Purchaser
pursuant to Section 14.12, but with respect only to the interest of such
assignee) being incorporated or resident in that jurisdiction, carrying on
business in, or having a permanent establishment or a connection in that
jurisdiction or participating in a transaction separate from this Agreement in
that jurisdiction, in each case determined by application of the laws of that
jurisdiction, other than by reason of acquiring Refined Minerals under this
Agreement, receiving payments or deliveries under this Agreement in that
jurisdiction, making payments under this Agreement, or enforcing rights under
this Agreement or any of the other Documents; or (ii) other than a Designated
Jurisdiction solely by reason of the location of the metal account or bank
accounts described in Section 2.2(c) being located in such jurisdiction.

 

- 3 - 

 

 

“Execution Date” has the meaning set out on page 1 hereof.

 

“Fee Property” has the meaning set forth in the Section 1(r) of Schedule B.

 

“Financing” has the meaning set out in Section 13.1(a).

 

“First Delivery Date” means the first Business Day after the earlier of: (i) the
first date on which Commercial Production has been achieved, and (ii) 15 months
from the First Tranche Closing Date.

 

“First Tranche” means a total of $6,500,000.

 

“First Tranche Closing Date” means the date three (3) Business Days following
the satisfaction or waiver of the First Tranche Closing Date Conditions or on
such other date as the Parties may agree on in writing.

 

“First Tranche Deadline” means eleven (11) months from the Execution Date.

 

“First Tranche Closing Date Conditions” means those conditions set out in
Section 3.2.

 

“Force Majeure” means any event or circumstance, or a combination of events
and/or circumstances:

 

  (i) that directly causes or results in the prevention or delay of the Seller
from performing the particular obligation in this Agreement;         (ii) which
is beyond the reasonable control of the Seller; and         (iii) could not, or
the effects of that event or circumstance could not, have been prevented or
delayed, overcome or remedied by the Seller, acting reasonably;

 

and provided the event or circumstance meets the foregoing criteria, includes
without limitation:

 

  (A) acts of war (whether war be declared or not); public disorders,
insurrection, rebellion, revolution, terrorist acts, sabotage, riots or violent
demonstrations;         (B) civil disobedience, caused by indigenous peoples,
environmental lobbyists, non-governmental organizations or local community
groups or other persons;         (C) injunctions imposed by any Governmental
Authority except if caused by a breach of the law or a court resolution;        
(D) floods, earthquakes, hurricanes or other natural calamities or acts of God;
        (E) travel and access restrictions imposed by government or other third
parties, or other delays caused by endemics, epidemics or pandemics;         (F)
injunctions not caused by any breach of this Agreement by the Seller whether of
the kind enumerated above or whether foreseen, foreseeable or otherwise
unforeseeable;

 

and provided that “Force Majeure” does not include any legal or lawful labour
strikes.

 

- 4 - 

 

 

“GAAP” means United States generally accepted accounting principles as in effect
from time to time, consistently applied throughout the applicable period.

 

“Gold Equivalent” has the meaning set forth in the definition for Gold
Equivalent Ounces.

 

“Gold Equivalent Ounces” means, (i) the number of ounces of gold produced during
a specific period (for purposes of this definition the “Milestone Period”), plus
(ii) the number of ounces of silver produced during the Milestone Period
expressed in additional ounces of gold (for the purposes of this definition, the
“Gold Equivalent”). The Gold Equivalent shall be equal to the number of ounces
of silver produced under (ii) above, divided by the quotient of (x) the average
Gold Market Price for the trading days during the Milestone Period, and (y) the
average Silver Market Price for the trading days during the Milestone Period.

 

“Gold Market Price” means, with respect to any day, the afternoon per ounce gold
fixing price in US dollars quoted by the London Bullion Market Association for
Refined Gold on such day or, if such day is not a trading day, the immediately
preceding trading day. If, for any reason, the London Bullion Market Association
is no longer in operation or the price of Refined Gold is not confirmed,
acknowledged by or quoted by the London Bullion Market Association, the Gold
Market Price shall be determined by reference to the price of Refined Gold in
the manner endorsed by the London Bullion Market Association and World Gold
Council, failing which the Gold Market Price will be determined by reference to
the price of Refined Gold on a commodity exchange mutually acceptable to the
Parties, acting reasonably.

 

“Gold Torrent” means Gold Torrent, Inc.

 

“Governmental Authority” means any international, federal, state, provincial,
territorial, municipal or local government, agency, department, ministry,
authority, board, tribunal, commission or official, including any such entity
with power to tax, or exercise regulatory or administrative functions, or any
court, arbitrator (public or private), stock exchange or securities commission.

 

“Guarantee” has the meaning set out in Section 2.6.

 

“Hazardous Substances” has the meaning set forth in the Section 1(w)(i)(A) of
Schedule B.

 

- 5 - 

 

 

“Indebtedness” of any Person means, without duplication:

 

  (i) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, bills or other similar
instruments;         (ii) all obligations, contingent or otherwise, relative to
the face amount of all letters of credit, whether or not drawn, and banker’s
acceptances issued for such Person’s account;         (iii) all obligations of
such Person under any lease that is required to be classified and accounted for
as a capital or financed lease for financial accounting purposes or under any
synthetic lease, tax retention, operating lease or other lease having
substantially the same economic effect as a conditional sale, title retention
agreement or similar arrangement;         (iv) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business);        
(v) all indebtedness of another Person secured by (or for which the holder of
such obligations has an existing right, contingent or otherwise, to be secured
by) any Encumbrance, upon or in property owned by such Person, even if such
Person has not assumed or become liable for the payment of such obligations or
such obligations are limited in recourse;         (vi) all obligations of such
Person created or arising under any conditional sale or other title retention
agreement with respect to property acquired by such Person (even if the rights
and remedies of the seller or lender under such agreement in the event of
default are limited to repossession or sale of such property);         (vii) all
guarantees, indemnities and other obligations (contingent or otherwise) of such
Person in respect of Indebtedness of another Person; and         (viii) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
acquire for value any equity, ownership or profit interests in such Person
within ten years from the date of issuance thereof.

 

“Initial Program and Budget” means the 18-month program and budget with respect
to project construction and development including initial gold recovery plant
and mining operations to be conducted at the Properties by the Seller or the
Seller Group Entities for the period between the first month from the First
Tranche Closing Date and the 18-month anniversary thereof, which, among other
things, sets out the use of all capital provided in all Tranches, a copy of
which is attached hereto as Schedule “F”.

 

“Initial Term” has the meaning set out in Section 4.1.

 

“Insolvency Event” means, in relation to any Person, any one or more of the
following events or circumstances:

 

  (i) proceedings are commenced for the Dissolution of it, unless it in good
faith actively and diligently contests such proceedings resulting in a dismissal
or stay thereof within 30 days of the commencement of such proceedings;        
(ii) a decree or order of a court of competent jurisdiction is entered adjudging
it to be bankrupt or insolvent (unless vacated), or a petition seeking
reorganization, arrangement or adjustment of or in respect of it is approved
under applicable laws relating to bankruptcy, insolvency or relief of debtors;

 

- 6 - 

 

 

 

  (iii) it makes an assignment for the benefit of its creditors, or petitions or
applies to any court or tribunal for the appointment of a receiver or trustee
for itself or any substantial part of its assets or property, or commences for
itself or acquiesces in or approves or has filed or commenced against it any
proceeding under any Applicable Law relating to bankruptcy, insolvency,
reorganization, arrangement or readjustment of debt or any proceeding for the
appointment of a receiver or trustee for itself or any substantial part of its
assets or property, or has a liquidator, administrator, receiver, trustee,
conservator or similar Person appointed with respect to it or any substantial
portion of its property or assets unless such proceeding, assignment or
appointment is involuntary and dismissed, vacated or stayed within 30 days of
commencement of such proceeding; or         (iv) a resolution of its board of
directors is passed for the receivership or winding-up or liquidation of it.

 

“Leased Real Property” has the meaning set forth in the Section 1(r) of Schedule
B.

 

“Lot” means the applicable quantity of Minerals from the Project delivered to an
Offtaker.

 

“Material Adverse Effect” means any event, occurrence, change or effect that,
when taken individually or together with all other events, occurrences, changes
or effects:

 

  (v) materially limits, restricts or impairs or is reasonably likely to
materially limit, restrict or impair the ability of: (1) the Seller or any
Seller Guarantors to perform their respective obligations under this Agreement
or any other Document, as applicable; or (2) the Seller to operate the Project
substantially in accordance with the Operating Plan in effect at the time of the
occurrence of the event, occurrence, change or effect; or         (vi) causes or
is reasonably likely to cause any significant decrease to expected gold or
silver production from the Project based on the Operating Plan in effect at the
time of the occurrence of the event, occurrence, change or effect.

 

“Material Agreements” means, collectively, this Agreement, the Security
Documents, any Offtake Agreements, the Underlying Lease and any other agreement
or contract, the breach, loss or termination of which could reasonably be
expected to result in a Material Adverse Effect.

 

“Milestone Period” has the meaning set forth in the definition for Gold
Equivalent Ounces.

 

“Miranda” means Miranda U.S.A., Inc.

 

“Minerals” means any and all marketable gold and silver bearing material in
whatever form or state that is mined, produced, extracted or otherwise recovered
from the Properties, and include any such material derived from any processing
or reprocessing of any tailings, waste rock or other waste products originally
derived from the Properties, and include ore and any other products resulting
from the further milling, processing or other beneficiation of Minerals,
including concentrates or doré.

 

- 7 - 

 

 

“Mining Activities” means those activities of the Seller that involve or are
related to any type of exploration, evaluation, construction, development of
resources and/or reserves, mining, processing, sale or transporting of Minerals
and related activities, and the providing of services related thereto, at the
Project, including (i) financing activities, general administrative management
and operational activities to advance the financing and development of the
Project and (ii) activities set out in the Seller’s limited liability company
agreement.

 

“Money Laundering Laws” has the meaning set forth in the Section 1(q)(ii) of
Schedule B.

 

“Monthly Report” means a written report in relation to a calendar month with
respect to the Project that contains, for such month:

 

  (i) a narrative description of activities conducted with respect to the
Project for such month;         (ii) types, tonnes and grades of mined Minerals
from the Project;         (iii) types, tonnes and grades of stockpiled Minerals
from the Project;         (iv) tonnes of Minerals processed by and resulting
concentrates from the processing facilities related to the Project in total and
similar information with respect to any other processing facilities;         (v)
the number of ounces of gold and silver contained in Minerals processed during
such month, but not delivered to an Offtaker by the end of such month;        
(vi) a summary of deliveries from the Project copies of available Offtaker
Settlement Sheets and other Offtaker statements, invoices or receipts, or if the
sharing of such documents is restricted by applicable confidentiality
restrictions or Applicable Laws, such other information that will allow the
Purchaser to verify all aspects of the deliveries of Refined Minerals and
compliance with other provisions of this Agreement;         (vii) the aggregate
number of ounces of Refined Gold and the number of ounces of Refined Silver
delivered to the Purchaser under this Agreement up to the end of such month;    
    (viii) monthly progress reports that include statements of expenditures and
comparisons of such expenditures to the Initial Program and Budget and to
Subsequent Programs and Budgets;         (ix) a detailed final report within 30
days after completion of the Initial Program and Budget and the Subsequent
Programs and Budgets, which report shall include comparisons between actual and
budgeted expenditures and comparisons between the objectives and results of the
Initial Program and Budget and the Subsequent Programs and Budgets, as
applicable;         (x) actions taken pursuant to discussions with any
Governmental Authority or Native American tribes, well as actions pursuant to
environmental operations including, any perceived related risks with respect to
either of such matters;

 

- 8 - 

 

 

 

  (xi) notice regarding any events (or lapses of time or action) that materially
increase the likelihood of a Seller Event of Default under this Agreement, and
any actions taken to remediate any such event, lapses of time or action;        
(xii) notice regarding entrance into, termination of, or any material breach
under, any Material Agreement; and         (xiii) such other information
regarding the calculation of the amount of Refined Minerals delivered to the
Purchaser as the Purchaser may reasonably request.

 

“Net Present Value of the Remaining Purchase” means the net present value of the
Purchaser’s rights to acquire Refined Minerals under this Agreement over the
full operational life of the Project, calculated on the basis of the Operating
Plan that exists as of the later to have occurred of the First Tranche Closing
Date or Second Tranche Closing Date and reasonable assumptions regarding metal
recoveries, discount rate, exchange rates and metal prices.

 

“Net Proceeds” means, with respect to the receipt of insurance proceeds, the
aggregate amount received by the Seller Group Entities less the fees, costs and
other out-of-pocket expenses (as evidenced by supporting documentation provided
to the Purchaser) incurred or paid to a third party by any Seller Group Entity
in connection with the claim giving rise to such proceeds, without deduction for
any insurance premiums or similar payments.

 

“New Owner” has the meaning set out in Section 7.3(a)(iii).

 

“New Seller Guarantors” has the meaning set out in Section 7.3(a)(iv).

 

“NI 43-101” has the meaning set forth in the Section 1(v) of Schedule B.

 

“Obligor” means, as applicable, the Seller and any Seller Group Entity.

 

“Offtake Agreement” means any agreement, arrangement or transaction entered into
by any Seller Group Entity with any Person (including spot sales): (i) for the
sale of Minerals to such Person (other than an intra-company sale between Seller
Group Entities that precedes the sale of Minerals to an arm’s length third
party); or (ii) for the smelting, refining or other beneficiation of Minerals by
such Person for the benefit of any Seller Group Entity, as may be amended,
restated, amended and restated, supplemented, modified or superseded from time
to time.

 

“Offtaker” means any Person that enters into an Offtake Agreement with a Seller
Group Entity.

 

“Offtaker Settlement” means: (i) with respect to Minerals from the Project
purchased by an Offtaker from a Seller Group Entity, the receipt by a Seller
Group Entity of payment, or other consideration from the Offtaker, whether
provisional or final; and (ii) with respect to Minerals from the Project
refined, smelted or otherwise beneficiated by an Offtaker on behalf of a Seller
Group Entity, the receipt by the Seller Group Entity of Refined Minerals or
other materials or payments derived from or relating to Produced Minerals in
accordance with the applicable Offtake Agreement.

 

“Offtaker Settlement Sheets” means the final documents from the Offtaker (or if
such final documents are not available in the case of a provisional payment, the
relevant documents on which such provisional payment has been determined) or
such other relevant documents, in each case evidencing at least the amount of
Minerals, including Produced Minerals in each Lot.

 

- 9 - 

 

 

“Operating Plan” means a life of mine operating plan for the Project as the same
may be amended from time to time.

 

“Option Notice” has the meaning set out in Section 13.1(c).

 

“Other Minerals” means any and all marketable metal bearing material in whatever
form or state (including ore) that is mined, produced, extracted or otherwise
recovered from any location that is not within the Properties.

 

“Parties” means the parties to this Agreement.

 

“Patented Mining Claims” has the meaning set forth in the definition for
Properties.

 

“Payable Minerals” means:

 

  (i) Commencing as of the First Delivery Date, 18% of the Produced Minerals
contained in a Lot in respect of which Lot any Seller Group Entity receives an
Offtaker Settlement, until such time that Seller has delivered a cumulative
total of 23,000 Gold Equivalent Ounces to Purchaser, provided that if at any
time before Seller has delivered a cumulative total of 23,000 Gold Equivalent
Ounces to Purchaser, (x) the capacity of the processing plant constructed and
fully utilized in operations at the Project is equal to or exceeds 400 tons per
day, and (y) Purchaser has agreed to a revised Operating Plan and satisfied
itself, acting reasonably, that the new Operating Plan is sufficiently supported
by internal resource estimates, then the delivery rate will be reduced from 18%
to 15% of the Produced Minerals.         (ii) At such time that Seller has
delivered a cumulative total of 23,000 Gold Equivalent Ounces to Purchaser,
Payable Minerals shall mean 10% of the Produced Minerals contained in a Lot in
respect of which Lot any Seller Group Entity receives an Offtaker Settlement,
until such time that Seller has delivered to Purchaser an additional 5,000 Gold
Equivalent Ounces for a cumulative delivered total of 28,000 Gold Equivalent
Ounces.         (iii) At such time that Seller has delivered a cumulative total
of 28,000 Gold Equivalent Ounces to Purchaser, Payable Minerals shall mean
thereafter 5% of the Produced Minerals from the Patented Mining Claims and 2.5%
from the State Mining Claims contained in a Lot in respect of which Lot any
Seller Group Entity receives an Offtaker Settlement.

 

“Permits” means all material licenses, permits, approvals (including
environmental approvals) authorizations, rights (including surface and access
rights), privileges, concessions or franchises necessary for the development and
operation of the Project, including any contemplated by the Operating Plan.

 

- 10 - 

 

 

“Permitted Encumbrances” means (i) any Encumbrance for taxes not yet due or
delinquent or being contested in good faith by appropriate proceedings for which
adequate reserves have been established in accordance with GAAP, (ii) any
statutory Encumbrance arising in the ordinary course of business by operation of
law with respect to a liability that is not yet due or delinquent, (iii) any
Encumbrance created by operation of law, such as materialmen’s liens, mechanics’
liens and other similar liens, arising in the ordinary course of business with
respect to a liability that is not yet due or delinquent or that are being
contested in good faith by appropriate proceedings, (iv) Encumbrance created
under the Security Documents and securing the Seller’s obligations under this
Agreement, (v) Encumbrances (A) upon or in any equipment acquired or held by the
Seller to secure the purchase price of such equipment or indebtedness incurred
solely for the purpose of financing the acquisition or lease of such equipment,
or (B) existing on such equipment at the time of its acquisition, provided that
the Encumbrance is confined solely to the property so acquired and improvements
thereon, and the proceeds of such equipment, (vi) Encumbrances incurred in
connection with the extension, renewal or refinancing of the indebtedness
secured by Encumbrances of the type described in clauses (i) through (v) above,
provided that any extension, renewal or replacement Encumbrance shall be limited
to the property encumbered by the existing Encumbrance and the principal amount
of the Indebtedness being extended, renewed or refinanced does not increase,
(vii) leases or subleases and licenses and sublicenses granted to others in the
ordinary course of the Seller’s business, not interfering in any material
respect with the business of the Seller, (viii) Encumbrances in favor of customs
and revenue authorities arising as a matter of law to secure payments of custom
duties in connection with the importation of goods, (ix) any reservations, or
exceptions contained in the original patents or by statute, (x) any registered
easements and registered restrictions or covenants that run with the land, in
either case which do not materially detract from the value of, or materially
impair the use of, the Properties, for the purpose of conducting and carrying
out mining operations thereon, (xi) liens or other rights granted by the Seller
or a Seller Guarantor to secure performance of statutory obligations or
regulatory requirements (including reclamation obligations) to the extent
required by Applicable Law or Governmental Authority, (xii) Encumbrances arising
from judgments, decrees or attachments in circumstances not constituting an
Seller Event of Default under Section 10.1, (xiii) those encumbrances listed on
Schedule “E”, and (xiv) any Encumbrance created with the Purchaser’s prior
written consent.

 

“Permitted Indebtedness” means:

 

  (i) Indebtedness incurred by Seller or a Seller Guarantor constituting: (a)
equipment financing that is secured only by the underlying equipment; (b)
receivable financing that is secured only by the underlying receivables; (c)
trade creditors which are part of the normal course of business; and (d)
unsecured Indebtedness solely for working capital purposes in connection with
the Project in an aggregate amount not to exceed $100,000;         (ii)
Indebtedness incurred under this Agreement;         (iii) Indebtedness in
respect of surety or completion bonds, standby letters of credit or letters of
guarantee securing mine closure, asset retirement and environmental reclamation
obligations of Seller or a Seller Guarantor to the extent required by Applicable
Laws or Governmental Authority; and         (iv) Any other Indebtedness (a) for
which the Purchaser has provided prior written consent, or (b) which is
outstanding as of the date hereof as set forth on Schedule “G”.

 

“Person” includes an individual, corporation, body corporate, limited or general
partnership, joint stock company, limited liability corporation, joint venture,
association, company, trust, bank, trust company, Governmental Authority or any
other type of organization or entity, whether or not a legal entity.

 

- 11 - 

 

 

“Produced Minerals” means any and all gold or silver in whatever form or state
that is mined, produced, contained, extracted or otherwise recovered from the
Properties, including any gold or silver derived from any processing or
reprocessing of any tailings (owned and retained by the Seller), waste rock or
other waste products derived from the Properties, and including gold or silver
contained in any ore or other products resulting from the further milling,
processing or other beneficiation of minerals mined, produced, extracted or
otherwise recovered from the Properties, including concentrates and bars.

 

“Project” means the Project Assets, as well as the mining, exploration and
development operations conducted thereon.

 

“Project Assets” means the Properties and all other present and after-acquired
real or personal property or other assets and rights (including water rights and
surface rights) used or acquired for use by any Seller Group Entity in
connection with the Project and any mining, production, processing or extraction
of minerals from the properties that comprise the Project, including the mines,
infrastructure, processing facilities and other facilities constructed and
operated at or in respect of the Properties.

 

“Project Net Present Value” means the net present value of the Project based on:
(i) the calculation methodology contained in the original Operating Plan; and
(ii) the operating projections set forth in the then current Operating Plan.

 

“Properties” means (i) the Underlying Lease and the leasehold interest
thereunder in the patented mining claims (“Patented Mining Claims”) and State of
Alaska unpatented mining claims (“State Mining Claims”) more particularly
described on Part 2 of Schedule “A” attached hereto; (ii) the Fee Property more
particularly described on Part 1 of Schedule “A” attached hereto; (iii) and any
and all real property interests, mineral claims, mineral leases, and any related
rights, concessions or interests, owned or in respect of which an interest is
held in the Project, directly or indirectly, by any Seller Group Entity, whether
created privately or by the action of any Governmental Authority, including any
and all properties acquired (including by lease) by any Seller Group Entity
within 25 miles of the exterior boundary of the Properties described on Schedule
“A” attached hereto; and (iv) any term extension, renewal, replacement,
conversion or substitution of any such real property interests, mineral claims,
mineral leases, and any related rights, concessions or interests, owned or in
respect of which an interest is held, directly or indirectly, by any Seller
Group Entity at any time during the Term, whether or not such ownership or
interest is held continuously; and (v) all buildings, structures, improvements,
appurtenances and fixtures on or attached to the properties described in parts
(i), (ii), (iii), and (iv) above.

 

“Purchase Price” means an amount up to $11,250,000, in the aggregate.

 

“Purchaser” means CRH Funding II PTE Ltd.

 

“Purchaser Term Sheet” has the meaning set out in Section 13.1(d).

 

“Receiving Party” has the meaning set out in Section 6.6(a).

 

“Refined Gold” means marketable metal bearing material in the form of gold bars
or coins that is refined to standards meeting or exceeding 995 parts per 1,000
fine gold.

 

“Refined Minerals” means Refined Gold and Refined Silver.

 

- 12 - 

 

 

“Refined Silver” means marketable metal bearing material in the form of silver
that is refined to standards meeting and exceeding commercial standards for the
sale of refined silver.

 

“Reports” has the meaning set forth in the Section 1(v) of Schedule B.

 

“Restricted Person” means any Person that:

 

  (i) is named, identified, described in or on or included in or on any of:

 

  (1) the lists maintained by the Office of the Superintendent of Financial
Institutions (Canada) with respect to terrorism financing, including the lists
made under subsection 83.05(1) of the Criminal Code, under the Regulations
Implementing the United Nations Resolutions on the Suppression of Terrorism and
under the United Nations Al-Qaida and Taliban Regulations;         (2) the
Denied Persons List, the Entity List or the Unverified List, compiled by the
Bureau of Industry and Security, U.S. Department of Commerce;         (3) the
List of Statutorily Debarred Parties compiled by the U.S. Department of State;  
      (4) the Specially Designated Nationals Blocked Persons List compiled by
the U.S. Office of Foreign Assets Control;         (5) the annex to, or is
otherwise subject to the provisions of, U.S. Executive Order No. 13324; or      
  (6) any other Applicable Law relating to anti-terrorism or anti-money
laundering matters;

 

  (ii) is subject to trade restrictions under any Applicable Laws, including,
but not limited to:

 

  (1) the United Nations Act (Canada), the Special Economic Measures Act
(Canada) and the Freezing of Assets of Corrupt Foreign Officials Act (Canada);  
      (2) the International Emergency Economic Powers Act, 50 U.S.C.; and      
  (3) the Trading with the Enemy Act, 50 U.S.C. App. 1.1 et seq.; or any other
enabling legislation or executive order relating thereto, including the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, Title III of Pub. L. 107 56; or

 

  (iii) is a Person or entity who is an Affiliate of a Person or entity listed
above.

 

“Right of First Offer” has the meaning set out in Section 13.1(c).

 

“Sanctioned Country” has the meaning set forth in the Section 1(q)(iii) of
Schedule B.

 

- 13 - 

 

 

“Sanctions” has the meaning set forth in the Section 1(q)(iii) of Schedule B.

 

“Second Tranche” means $4,750,000.

 

“Second Tranche Closing Date” means five Business Days after the Purchaser has
notified the Seller that it is satisfied that the conditions set out in Section
3.6 have been satisfied or will be satisfied on the Second Tranche Closing Date,
which must occur after the Second Tranche Closing Date Conditions have been
fulfilled to the satisfaction of the Purchaser, acting reasonably. For clarity,
Closing shall not occur on the Second Tranche Closing Date if the Second Tranche
Closing Date Conditions have not been fulfilled to the satisfaction of the
Purchaser, acting reasonably.

 

“Second Tranche Closing Date Conditions” means those conditions identified as
such in Section 3.6.

 

“Second Tranche Deadline” means March 31, 2018.

 

“Security” means the charges and security interests granted in favor of the
Purchaser pursuant to the Security Documents.

 

“Security Documents” means, collectively, the agreements, instruments and
documents listed in Schedule “D” and any other agreements, documents,
instruments, financing statements and writings now or hereafter existing
relating to the Security Documents, or required pursuant to the terms herein,
together with all amendments, modifications, renewals or extensions thereof.

 

“Seller” means Alaska Gold Torrent LLC.

 

“Seller Event of Default” has the meaning set out in Section 10.1.

 

“Seller Group Entity” means the Seller and any Affiliate of the Seller,
including any Seller Guarantors, from time to time.

 

“Seller Guaranteed Obligations” means all present and future debts, liabilities
and obligations whatsoever of any Seller Guarantors to the Purchaser under or in
connection with this Agreement or any other Document or any other Documents (as
pertains to the obligations arising thereunder in connection with this
Agreement), including the Seller’s Obligations.

 

“Seller Guarantors” means any Person that is required, following the Execution
Date, to become a guarantor of the Seller Guaranteed Obligations pursuant to
this Agreement.

 

“Seller’s Obligations” means all present and future debts, liabilities and other
obligations whatsoever of the Seller to the Purchaser under or in connection
with this Agreement or any other Documents (as pertains to the obligations
arising thereunder in connection with this Agreement), including its obligations
under Article 2 and to pay any amounts under this Agreement, including an award
of the arbitrators.

 

“Shares” means, in the case of a body corporate, shares (voting or otherwise) in
the body corporate, and in the case of any other Person, shares, partnership or
member interests, or voting, equity, participating or other ownership interests
in that Person, and includes any option or other right to acquire Shares and any
security convertible into or exchangeable for Shares.

 

- 14 - 

 

 

“Share Transfer” means a transfer of shares (including an issuance of Shares)
not involving a Change of Control.

 

“Silver Market Price” means, with respect to any day, the afternoon per ounce
silver fixing price in US dollars quoted by the London Bullion Market
Association for Refined Silver on such day or, if such day is not a trading day,
the immediately preceding trading day. If, for any reason, the London Bullion
Market Association is no longer in operation or the price of Refined Silver is
not confirmed, acknowledged by or quoted by the London Bullion Market
Association, the Silver Market Price shall be determined by reference to the
price of Refined Silver in the manner endorsed by the London Bullion Market
Association, failing which the Silver Market Price will be determined by
reference to the price of Refined Silver on a commodity exchange mutually
acceptable to the Parties, acting reasonably.

 

“State Mining Claims” has the meaning set forth in the definition for
Properties.

 

“Stockpiling Activities” has the meaning set out in Section 8.2.

 

“Subsequent Program and Budget” means each consecutive 12 month program and
budget (excluding the Initial Program and Budget) with respect to mining
operations to be conducted at the Properties by the Seller or the Seller Group
Entities. Subsequent Programs and Budgets, among other things, shall set out the
use of the unexpended remainder of the Purchase Price, advanced or unadvanced.

 

“Subsidiary” means, with respect to any Person, any other Person which is,
directly or indirectly, controlled and wholly-owned by that Person.

 

“Taxes” means all taxes, surtaxes, duties, levies, imposts, tariffs, fees,
assessments, reassessments, withholdings, dues and other charges of any nature,
whether disputed or not, by a Governmental Authority, and instalments in respect
thereof, including such amounts imposed or collected on the basis of: income;
capital, real or personal property; payments, deliveries or transfers of
property of any kind to residents or non-residents; purchases, consumption,
sales, use, import, export of goods and services; mining; distributions; equity;
together with penalties, fines, additions to tax and interest thereon; and “Tax”
shall have a corresponding meaning.

 

“Technical Report” means the National Instrument 43-101 Technical Report:
Preliminary Feasibility Study for the Lucky Shot Project, Matanuska-Susitna
Borough, Alaska, USA, dated June 30, 2016, prepared by Hard Rock Consulting,
LLC.

 

“Term” has the meaning set out in Section 4.1.

 

“Third Parties” has the meaning set out in Section 6.6(a)(i).

 

“Third Party Terms” has the meaning set out in Section 13.1(b).

 

“Time of Delivery” has the meaning set out in Section 2.2(c) or Section 2.2(g),
as the case may be.

 

“Toll-Processing Agreement” means an executed definitive agreement to which the
Seller is a party, governing toll-processing at a market rate for full
commercial production over the life of the Project, in form and substance
satisfactory to the Purchaser.

 

- 15 - 

 

 

“Trading Activities” has the meaning set out in Section 6.11.

 

“Tranche” means any of the First Tranche and the Second Tranche, and “Tranches”
means each of the First Tranche and the Second Tranche.

 

“Transfer” means to, directly or indirectly, sell, transfer, assign, convey,
dispose or otherwise grant a right, title or interest (including expropriation
or other transfer required or imposed by law or any Governmental Authority),
whether voluntary or involuntary.

 

“Underlying Lease” has the meaning set forth on Schedule A.

 

1.2Certain Rules of Interpretation

 

Except as may be otherwise specifically provided in this Agreement and unless
the context otherwise requires:

 

  (a) The terms “Agreement”, “this Agreement”, “the Agreement”, “hereto”,
“hereof”, “herein”, “hereby”, “hereunder” and similar expressions refer to this
Agreement in its entirety and not to any particular provision hereof.        
(b) References to an “Article”, “Section” or “Schedule” followed by a number or
letter refer to the specified Article or Section of or Schedule to this
Agreement.         (c) Headings of Articles and Sections are inserted for
convenience of reference only and shall not affect the construction or
interpretation of this Agreement.         (d) Where the word “including” or
“includes” is used in this Agreement, it means “including without limitation” or
“includes without limitation”.         (e) The language used in this Agreement
is the language chosen by the Parties to express their mutual intent, and no
rule of strict construction shall be applied against any Party.         (f)
Unless the context otherwise requires, words importing the singular include the
plural and vice versa and words importing gender include all genders.        
(g) A reference to a statute includes all regulations made pursuant to and rules
promulgated under such statute and, unless otherwise specified, any reference to
a statute or regulation includes the provisions of any statute or regulation
which amends, supplements or supersedes any such statute or any such regulation
from time to time.         (h) Time is of the essence in the performance of the
Parties’ respective obligations under this Agreement.         (i) Unless
specified otherwise, in this Agreement a period of days shall be deemed to begin
on the first day after the event which began the period and to end at 5:00 p.m.
(New York time) on the last day of the period. If, however, the last day of the
period does not fall on a Business Day, the period shall terminate at 5:00 p.m.
(New York time) on the next Business Day.

 

- 16 - 

 



 

  (j) Unless specified otherwise in this Agreement, all statements or references
to dollar ($) amounts in this Agreement are to United States dollars.        
(k) The following Schedules are attached to and form part of this Agreement:

 

  Schedule “A” - Description of Properties (with Map)           Schedule “B” -
Seller Representations and Warranties           Schedule “C” - Purchaser
Representations and Warranties           Schedule “D” - Security Documents      
    Schedule “E” - Permitted Encumbrances           Schedule “F” - Initial
Program and Budget           Schedule “G” - Current Indebtedness          
Schedule “H” - Intellectual Property

 

Article 2

PUrchase and sale

 

  2.1 Purchase and Sale of Refined Minerals

 

  (a) Subject to and in accordance with the terms of this Agreement, during the
Term, for no additional consideration over and above the Purchase Price, the
Seller hereby sells to the Purchaser, and the Purchaser hereby purchases from
the Seller: (i) in respect of each Lot, the amount of Refined Minerals equal to
Payable Minerals; and (ii) such additional amounts of Refined Minerals that the
Seller chooses to deliver to the Purchaser, in both cases, free and clear of all
Encumbrances.         (b) The amount of Produced Minerals shall be measured by
the amount of gold and silver contained in the Minerals received by the Offtaker
as determined by the Offtaker Settlement Sheets. Produced Minerals shall not be
reduced by, and the Purchaser shall not be responsible for, any refining
charges, treatment charges, penalties, insurance charges, transportation
charges, settlement charges, financing charges or price participation charges,
or other similar charges or deductions, regardless of whether such charges or
deductions are expressed as a specific metal deduction, as any recovery rate or
otherwise, in any case, pursuant to the terms of the applicable Offtake
Agreement or otherwise.         (c) The Seller’s obligation to deliver Refined
Minerals under this Agreement shall be to deliver Refined Minerals in a manner
and in an amount determined in accordance with the terms of this Agreement.
Without in any way limiting or lessening the delivery obligations of the Seller
under this Agreement, the Parties acknowledge that the Seller shall not be
obliged to, and it is not the intention of the Seller to, sell or deliver to the
Purchaser the Refined Minerals physically resulting from gold and silver mined,
produced, extracted or otherwise recovered from the Properties.

 

- 17 - 

 



 

2.2Delivery Obligations

 

  (a) Subject to Section 2.2(b), within five Business Days after the date of
each Offtaker Settlement on or following the First Delivery Date, the Seller
shall deliver to the Purchaser (for no additional consideration over and above
the Purchase Price) Refined Minerals in an amount equal to at least Payable
Minerals in respect of the Lot to which such Offtaker Settlement relates.      
  (b) If an Offtaker Settlement consists of a provisional payment that may be
adjusted upon final settlement of a Lot, then:

 

  (i) within five Business Days after the date of such provisional Offtaker
Settlement, the Seller shall deliver to the Purchaser for Purchaser’s own use
absolutely: Refined Minerals in an amount equal to the Payable Minerals in
respect of such Lot for which the Seller received a provisional Offtaker
Settlement (provided that, for this calculation of Refined Minerals, the amount
of gold and silver in the Lot which the Offtaker uses in the calculation of its
provisional payment shall be used to determine the amount of Produced Minerals
in the Lot) under the applicable Offtake Agreement, as supported by the
documentation required pursuant to Section 2.3 and in the applicable Monthly
Report; and         (ii) within five Business Days after the date of final
settlement of the Lot with the Offtaker, the Seller shall deliver to the
Purchaser for Purchaser’s own use absolutely: Refined Minerals in an amount
equal to the amount by which the actual Payable Minerals exceeds the amount of
Refined Minerals previously delivered to the Purchaser in respect of such Lot
pursuant to Section 2.2(b)(i), as supported by the documentation required
pursuant to Section 2.3 and the applicable Monthly Report; provided, however, if
the Refined Minerals delivered pursuant to Section 2.2(b)(i) exceeds the actual
Payable Minerals, then the Seller shall be entitled to set off and deduct such
excess amount of Refined Minerals from the next required deliveries by the
Seller under this Agreement until it has been fully offset against deliveries to
the Purchaser of Refined Minerals if any, pursuant to this Section 2.2(b).

 

  (c) Subject to the provisions of Section 2.2(d), the Seller shall deliver to
the Purchaser all Refined Minerals to be delivered under this Agreement by way
of gold and silver credits or physical allocation to the metal account or
accounts at an international bullion and metals bank in a Designated
Jurisdiction and designated by the Purchaser, both to be specified by the
Purchaser by electronic communication prior to the First Tranche Closing Date
and thereafter, if there is any change to such information, at least 30 days in
advance of any delivery of Refined Minerals. If the Purchaser wishes to
designate a metal account or accounts in a jurisdiction other than a Designated
Jurisdiction, such designation will be subject to the prior written consent of
the Seller, such consent not to be unreasonably withheld. The Purchaser hereby
confirms that at the Second Tranche Closing Date its metal account will be in a
Designated Jurisdiction. Delivery of Refined Minerals to the Purchaser shall be
deemed to have been made at the time and on the date Refined Minerals (or cash
therefor) is credited or physically allocated to a designated metal account or
bank account of the Purchaser (the “Time of Delivery” on the “Date of
Delivery”).         (d) The Purchaser shall have the right to elect that the
Seller deliver cash to the Purchaser in lieu of Refined Minerals to be delivered
under this Agreement by providing written notice (the “Cash Notice”) to such
effect to the Seller a minimum of three Business Days after the end of any
month, provided that any such Cash Notice shall only take effect with respect to
Lots that have been delivered to an Offtaker after the date of any such Cash
Notice. For clarity, for any Lot that has been delivered to an Offtaker prior to
the date of such Cash Notice, both provisional payments and final payments as
contemplated by Section 2.2(b) shall continue to be made as and by way of the
delivery of Refined Minerals to the Purchaser’s metal account or accounts.

 

- 18 - 

 

 

  (e) The Cash Notice shall contain the details of the bank account that has
been established by the Purchaser for such purposes, which bank account shall be
in a Designated Jurisdiction. Any change to the bank account particulars shall
be provided by the Purchaser to the Seller at least 30 days in advance of any
delivery of Refined Minerals. If the Purchaser wishes to designate a bank
account in a jurisdiction other than a Designated Jurisdiction, such designation
will be subject to the prior written consent of the Seller, such consent not to
be unreasonably withheld.         (f) A Cash Notice shall continue to apply with
respect to Refined Minerals to be delivered under this Agreement, until the Cash
Notice is revoked by the Purchaser. The Purchaser may revoke a Cash Notice by
providing written notice to such effect to the Seller (the “Cash Revocation
Notice”) a minimum of three Business Days after the end of any month, provided
that such Cash Revocation Notice shall only take effect with respect to Lots
that have been delivered to an Offtaker after the date of any such Cash
Revocation Notice. For clarity, for any Lot that shall have been delivered to an
Offtaker prior to the date of such Cash Revocation Notice, both provisional
payments and final payments as contemplated by Section 2.2(b) shall continue to
be made as and by way of the delivery of cash to the Purchaser’s bank account in
lieu of Refined Minerals.         (g) If the Purchaser has forwarded a Cash
Notice to the Seller, then, with respect to each applicable Lot for which an
Offtaker Settlement has been received by the Seller, and, within five Business
Days after the date of any provisional Offtaker Settlement or final settlement
of the Lot with the Offtaker, as the case may be, the Seller shall deposit to
the Purchaser’s bank account in the Designated Jurisdiction, (i) for each ounce
of gold comprising the applicable Refined Gold, the Gold Market Price as of the
Business Day immediately prior to each such deposit date, and (ii) for each
ounce of silver comprising the applicable Refined Silver, the Silver Market
Price as of the Business Day immediately prior to each such deposit date.
Delivery of cash in lieu of Refined Minerals to the Purchaser shall be deemed to
have been made at the time and on the date the cash in respect of the applicable
Refined Minerals are credited or physically allocated to the designated bank
account of the Purchaser (also, the “Time of Delivery” on the “Date of
Delivery”).         (h) Title to, and risk of loss of, Refined Minerals shall
pass from the Seller to the Purchaser at the Time of Delivery.         (i) All
costs and expenses pertaining to each delivery of Refined Minerals or cash
therefor to the Purchaser shall be borne by the Seller so long as the
Purchaser’s metal account or bank account, as the case may be, is in a
Designated Jurisdiction. If the Purchaser specifies delivery or payment, as the
case may be, to a jurisdiction other than a Designated Jurisdiction, then the
Purchaser will be responsible for any additional costs and expenses resulting
therefrom over the costs and expenses that would have applied in the previous
Designated Jurisdiction.         (j) The Seller hereby represents and warrants
to and covenants with the Purchaser that, immediately prior to the Time of
Delivery: (i) the Seller will be the sole legal and beneficial owner of the
Refined Minerals credited or physically allocated to a metal account of the
Purchaser; or, alternatively, satisfied by way of the delivery of cash to the
Purchaser and then paid for via the deposit to the Purchaser’s bank account as
contemplated in this Section 2.2; (ii) the Seller will have good, valid and
marketable title to such Refined Minerals; and (iii) such Refined Minerals will
be free and clear of all Encumbrances.

 

- 19 - 

 



 

  2.3 Invoicing

 

The Seller shall notify the Purchaser in writing, at least three Business Days
prior to each delivery and credit to either the metal account or the bank
account of the Purchaser, by delivery of an invoice to the Purchaser that shall
include:

 

  (a) the calculation of the number of ounces of Refined Gold credited by way of
Refined Gold or cash, or physically allocated;         (b) the calculation of
the number of ounces of Refined Silver credited by way of Refined Silver or
cash, or physically allocated;         (c) the Offtaker Settlement Sheets on
which the calculation is based, or if the sharing of such Offtaker Settlement
Sheets is restricted by applicable confidentiality restrictions or Applicable
Laws, such other information that will allow the Purchaser to verify all aspects
of the delivery of Refined Minerals or cash therefor, reflected in such invoice;
        (d) the Date of Delivery and Time of Delivery;         (e) if the
delivery of Refined Gold or Refined Silver is satisfied by the delivery of cash,
the Gold Market Price or Silver Market Price therefor; and         (f) reference
to the Offtake Agreement under which such delivery was made.

 

  2.4 Purchase Price

 

The Seller and the Purchaser acknowledge and agree that following payment of the
Tranches, the Purchaser will have prepaid for each ounce of Refined Minerals to
be delivered by the Seller to the Purchaser under this Agreement. For clarity,
at the end of the Term and upon termination of this Agreement, no amount will be
owing by the Purchaser to the Seller with respect to the delivery of Payable
Minerals, over and above amounts already advanced by the Purchaser to the Seller
as and by way of the Purchase Price.

 

  2.5 Use of Funds

 

The Seller shall use, or cause to be used: (i) the entire amount of the Purchase
Price; and (ii) with respect to all other funding received by the Seller from
any source whatsoever, such other funding, solely towards: (A) the development
of the Project; (B) general working capital purposes in respect of the Project
(as set out in the Initial Program and Budget, and as may be set forth in
Subsequent Programs and Budgets, but only to the extent that the Purchaser has
provided its prior written approval to any such Subsequent Programs and
Budgets); and (C) such further investments into the Project as needed to reach
Commercial Production (but only to the extent that the Purchaser has provided
its prior written approval to any such investments, which such approval shall
not be unreasonably conditioned, withheld or delayed).

 

- 20 - 

 

 

  2.6 Guarantee

 

Following the Execution Date, Seller shall cause any Subsidiary of the Seller to
become a Seller Guarantor under this Agreement, and shall cause each Seller
Guarantor to provide to the Purchaser, upon becoming a Subsidiary, as continuing
collateral security for the Seller’s Obligations and the Seller Guaranteed
Obligations, an unlimited and unconditional guarantee and a subordination and
postponement of claim in form and substance satisfactory to the Purchaser,
acting reasonably (a “Guarantee”), together with any relevant power of attorney,
registrations, filings and other supporting documentation deemed reasonably
necessary by the Purchaser or its counsel in connection therewith. The Seller
will from time to time at its expense duly authorize, execute and deliver (or
cause each Seller Guarantor to authorize, execute and deliver) to the Purchaser
such further instruments and documents and take such further action as the
Purchaser may reasonably request for the purpose of obtaining or preserving the
full benefits granted or intended to be granted to the Purchaser and of the
rights and remedies therein granted to the Purchaser.

 

  2.7 Security

 

The Seller shall deliver to the Purchaser the Security Documents, in form and
substance satisfactory to the Purchaser, acting reasonably. The Seller shall
(and shall cause any Seller Guarantor to) take all actions necessary or as the
Purchaser may reasonably request from time to time to ensure that the Seller’s
Obligations and the Seller Guaranteed Obligations are secured by a first ranking
security interest over all assets of the Seller and any Seller Guarantors
(including, for greater certainty, over the Project Assets), subject only to
Permitted Encumbrances. The Seller shall (and shall cause any Seller Guarantor
to), at its expense, register, file and record the Security Documents in all
applicable jurisdictions where registration, filing, or recording is necessary
or advantageous to the creation, perfection, and preserving of the security
interests created by the applicable Security Documents. The Seller shall (and
shall cause any Seller Guarantor to) renew those registrations, filings, and
recordings from time to time as and when required to keep them in full force and
effect. The Seller shall (and shall cause each Seller Guarantor to) from time to
time as reasonably required, provide the Purchaser an opinion of the Seller’s
counsel that all such registrations, filings, and recordings have been made and
that they perfect the security interests created by the applicable Security
Documents. At such time that Seller has delivered a cumulative total of 28,000
Gold Equivalent Ounces to Purchaser, Purchaser shall execute and deliver to
Seller a full release of the Security Documents.

 

  2.8 Royalty Conversion

 

From and after such time that Seller has delivered a cumulative total of 28,000
Gold Equivalent Ounces to Purchaser and Purchaser’s right to received deliveries
under Sections 2.1 and 2.2 has been reduced to 5% as applicable to the Patented
Mining Claims and 2.5% as applicable to the State Mining Claims of the Produced
Minerals, as provided in the definition for Payable Minerals, Purchaser shall
have the right, at its sole discretion and upon written notice to Seller, to
convert Purchaser’s right to receive deliveries under Sections 2.1 and 2.2 into
a 5% overriding royalty interest burdening the Patented Mining Claims and a 2.5%
overriding royalty interest burdening the State Mining Claims within the
Properties, using a standard industry form of overriding royalty interest
agreement, including audit rights, which royalty agreement shall be recorded and
registered against the Properties. The royalty granted hereunder shall not be
reduced by, and the Purchaser shall not be responsible for, any refining
charges, treatment charges, penalties, insurance charges, transportation
charges, settlement charges, financing charges or price participation charges,
or other similar charges or deductions, regardless of whether such charges or
deductions are expressed as a specific metal deduction, as any recovery rate or
otherwise, in any case, pursuant to the terms of the applicable Offtake
Agreement or otherwise. Purchaser shall have the right, at its discretion, to
assign or transfer the royalty on and after its creation hereunder. Upon the
execution, recording and registration of the two royalties against the
Properties, this Agreement shall terminate, subject to those rights and
obligations which survive pursuant to Section 14.3.

 

- 21 - 

 

 

Article 3
TRANCHE PAYMENTS

 

  3.1 First Tranche Matters

 

  (a) In consideration for the respective promises and covenants of the Seller
contained herein, including the sale and delivery by the Seller to the Purchaser
of Refined Minerals, the Purchaser hereby agrees to pay, and the Seller hereby
agrees to accept, the First Tranche on the First Tranche Closing Date in cash,
subject to the conditions set out in Section 3.2. No interest will be payable by
the Seller on or in respect of any part of the Purchase Price.         (b) The
Seller will provide wire transfer instructions and bank account information for
(all) Tranches to the Purchaser at least one Business Day in advance of the
First Tranche Closing Date.         (c) If the First Tranche Closing has not
occurred on or before the First Tranche Deadline due to the failure of Seller to
satisfy any of the First Tranche Closing Date Conditions, (i) Purchaser shall
have the right, at its discretion, to extend the First Tranche Deadline, (ii)
Purchaser shall have the right, at its discretion, to waive any First Tranche
Closing Date Conditions that Seller has failed to satisfy, after which Purchaser
shall pay the First Tranche to, or to the order of, the Seller and Seller shall
accept the payment of the First Tranche, or (iii) if the Purchaser is unwilling
to extend the First Tranche Deadline or waive any unsatisfied First Tranche
Closing Date Conditions, then the closing for the First Tranche shall not occur
and Seller shall deliver to Purchaser a termination payment in the amount of
$750,000, which amount is in the nature of liquidated damages, and not a
penalty, and is fair and reasonable, and thereafter this Agreement shall
terminate.         (d) The provisions of Article 3 are qualified by the
provisions of the balance of this Article 3.

 

  3.2 Conditions Precedent to Advance of First Tranche in Favor of the Purchaser

 

The Purchaser shall pay the First Tranche to, or to the order of, the Seller
(and Seller shall accept such First Tranche payment) on the First Tranche
Closing Date once each of the following conditions has been satisfied in full
(or waived by the Purchaser): (the “First Tranche Closing Date Conditions”)

 

  (a) from and after the Execution Date there shall not have occurred any event
or circumstance, or any event or circumstance shall not have failed to occur,
including any such event or circumstance discovered by Purchaser through
diligence on the Project Assets and a meeting with the Governmental Authorities
responsible for regulating the Project and issuing Permits, which in the opinion
of the Purchaser, acting reasonably, has or could have a Material Adverse
Effect;         (b) the Seller shall be formed as a valid and existing limited
liability company in the State of Alaska and Seller (and, if applicable, any
Seller Guarantors) shall have delivered to the Purchaser a certificate of
status, good standing or compliance (or equivalent) for the Seller (and any
Seller Guarantors) issued by the relevant Governmental Authority dated no
earlier than two Business Days prior to the Execution Date;

 

- 22 - 

 

 

 

  (c) the Seller shall own 100% of the Project Properties and have an agreement
in place, verified by the Purchaser, that it has a lease on the patented mining
claims and State of Alaska unpatented mining claims included in the Project
Properties for no less than 75 years;         (d) the Purchaser shall have
received the Operating Plan for the Project, in a form and substance reasonably
satisfactory to the Purchaser;         (e) all necessary Permits (including, for
greater certainty, active status Permits) required to commence construction on
all mine facilities required to execute the Operating Plan for the Project,
shall have been obtained or executed, as applicable;         (f) all necessary
Native American relationship requirements, including consultations, required to
execute the Operating Plan, shall have been obtained or executed, as applicable;
        (g) the Seller shall have entered into an access rights agreement with
Alaska Hardrock Inc., in form and substance satisfactory to the Purchaser,
providing for, among other things: sufficient access to and across the Property
for Seller to execute the Operating Plan;         (h) the Seller shall have
secured the employment of 50% of mine management and 30% of non-management
mining workforce sufficient to execute the Operating Plan;         (i) the
Seller (and, if applicable, any Seller Guarantors) shall have executed and
delivered to the Purchaser a certificate of a senior officer of the Seller, in
form and substance satisfactory to the Purchaser, acting reasonably, dated as of
the Execution Date, as to its constating documents; the resolutions of its board
of directors or other comparable authority authorizing the execution, delivery
and performance of this Agreement and the other Documents and the transactions
contemplated hereby and thereby; the names, positions and true signatures of the
Persons authorized to sign this Agreement and the other Documents and such other
matters pertaining to the transactions contemplated hereby and thereby as the
Purchaser may reasonably require;         (j) the Seller shall deliver to the
Purchaser favorable opinions, in form and substance satisfactory to the
Purchaser, acting reasonably, dated as of the First Tranche Closing Date, from
external legal counsel to the Seller, including without limitation, in respect
of: (i) the legal status of the Seller; (ii) the corporate power and authority
of the Seller to conduct business, own properties and assets and execute,
deliver and perform this Agreement and the other Documents, as applicable; (iii)
the authorization, execution and delivery of this Agreement and the other
Documents by the Seller; (iv) the enforceability of this Agreement and the other
Documents against the Seller; (v) the execution, delivery and performance of
this Agreement and the other Documents, as applicable, do not breach or cause
default with respect to the constating documents of the Seller and Applicable
Laws; (vi) no consents, filings, regulatory approvals, etc. required in
connection with execution and delivery of this Agreement and the other Documents
by the Seller, and the performance by the Seller of its respective obligations
under this Agreement and the other Documents, as applicable; (vii) the creation
and perfection (including without limitation, by registration) of the security
interests created by the Security Documents; (viii) registration in all public
offices where necessary or desirable to preserve, protect and perfect the
security interests created by the Security Documents; and (ix) the authorized
and issued share capital of the Seller.

 

- 23 - 

 



 

  (k) the Security Documents listed in items 1 and 2 of Schedule “D” shall have
been registered, filed or recorded in Alaska Department of Natural Resources,
and all actions shall have been taken, that may be prudent or necessary to
preserve, protect or perfect the security interest of the Seller under such
Security Document;         (l) the Purchaser shall have received satisfactory
evidence of all releases, discharges and postponements in respect of any
Encumbrances against the Collateral that do not constitute Permitted
Encumbrances, together with any public registry filings required to reflect the
same;         (m) the Seller shall deliver to the Purchaser (i) an executed
Lessor Consent and Estoppel Certificate from Alaska Hardrock Inc. in respect of
the Underlying Lease with Seller, providing for the consent to the assignment of
the Underlying Lease from Miranda to Seller and the execution and recording of
the Security Documents, in a form and substance satisfactory to the Purchaser;
and (ii) an executed Consent Letter from AA & Associates, LLC in respect of the
Mining Grant dated effective August 5, 2015 between Alaska Hardrock Inc., Gold
Torrent, Miranda and AA & Associates, LLC, providing for the consent to the
execution and recording of the Security Documents, in a form and substance
satisfactory to the Purchaser;         (n) as of the First Tranche Closing Date;
(i) all of the representations and warranties made by the Seller (and any Seller
Guarantors, if applicable) in this Agreement or any other Document, as
applicable, shall be true and correct in all material respects (or in all
respects in the case of representations and warranties that are qualified by
materiality) on and as of such date as if made on such date; (ii) no Seller
Event of Default (or an event which with notice or lapse of time or both would
become a Seller Event of Default) shall have occurred and be continuing under
this Agreement or the other Documents or would result from the advance of the
First Tranche; (iii) the Seller (and any Seller Guarantors, if applicable) shall
have performed all obligations that are required to be performed by each of them
under the Documents prior to the closing in respect of the First Tranche; and
(iv) the advance of the First Tranche will not violate any Applicable Law, and
the Seller (and any Seller Guarantors, if applicable) shall have delivered to
the Purchaser a certificate dated as of the First Tranche Closing Date of a
senior officer of each, in form and substance satisfactory to the Purchaser,
acting reasonably, confirming the foregoing;         (o) the applicable parties
shall have executed and delivered this Agreement, the Guarantees (if
applicable), the Security Documents, and all other Documents required to be
delivered pursuant to this Agreement, in form and substance satisfactory to the
Purchaser, acting reasonably, and the same shall remain in full force and
effect, unamended and no breach shall have occurred and be continuing in respect
of any of such documents;         (p) no provision of Applicable Laws or any
Governmental Authority having competent jurisdiction shall prohibit the closing
or adversely affect in any material respect the Purchaser’s rights or benefits
under this Agreement or the other Documents and no judgment, injunction, order
or decree issued by any Governmental Authority having competent jurisdiction
shall prohibit the closing or adversely affect in any material respect the
Purchaser’s rights or benefits under this Agreement or the other Documents;    
    (q) all Approvals, acknowledgments and consents of all Governmental
Authorities and other Persons which are required to be obtained by the Seller
(and any Seller Guarantors, if applicable) in order to complete the transactions
contemplated by this Agreement and to perform its obligations under this
Agreement and any Security Document to which it is a party have been obtained;

 

- 24 - 

 



 

  (r) the Purchaser shall be satisfied, acting reasonably, with the insurance
policies on the Project and true and complete copies of the policies and
certificates of insurance from the insurers in respect thereof shall have been
delivered to the Purchaser, naming the Purchaser as first loss payee and an
additional insured in respect thereof;         (s) the Seller shall have
delivered to the Purchaser a lender title insurance policy in respect of the
Properties described on Part 1 of Schedule “A”, in an amount of $100,000, with
evidence naming the Purchaser as a beneficiary thereto; and         (t) the
Purchaser shall have received a title opinion in respect of the Properties
described on Part 2 of Schedule “A” from counsel to the Seller, in form and
substance satisfactory to the Purchaser.

 

  3.3 First Tranche Closing Date Conditions Precedent in Favor of the Seller

 

The Seller shall not be obligated to perform its obligations under Section 2.1
and 2.2 or Article 5 until it has received the First Tranche in accordance with
Section 3.1.

 

  3.4 First Tranche Closing Date Closing Deliveries of the Purchaser

 

On or before the First Tranche Closing Date, the Purchaser will deliver the
following to the Seller:

 

  (a) a certificate of status, good standing or compliance (or equivalent) for
the Purchaser issued by the relevant Governmental Authority dated no earlier
than two Business Days prior to the First Tranche Closing Date;         (b) a
certificate executed by a senior officer of the Purchaser, in form and substance
satisfactory to the Seller, acting reasonably, dated as of the First Tranche
Closing Date, as to the constating documents of the Purchaser; the resolutions
of the board of directors of the Purchaser authorizing the execution, delivery
and performance of this Agreement and the transactions contemplated hereby; the
names, positions and true signatures of the Persons authorized to sign this
Agreement on behalf of the Purchaser; and such other matters pertaining to the
transactions contemplated hereby as the Seller may reasonably require; and      
  (c) a certificate dated as of the First Tranche Closing Date of a senior
officer of the Purchaser, in form and substance satisfactory to the Seller,
acting reasonably, confirming that as of the First Tranche Closing Date: (i) all
of the representations and warranties made by the Purchaser in this Agreement
are true and correct in all material respects (or in all respects in the case of
representations and warranties that are qualified by materiality) on and as of
such date as if made on such date.

 

  3.5 Second Tranche

 

In consideration for the respective promises and covenants of the Seller
contained herein, including the sale and delivery by the Seller to the Purchaser
of Refined Minerals, the Purchaser hereby agrees to pay, and the Seller hereby
agrees to accept, the Second Tranche on the Second Tranche Closing Date, in
cash, subject to the conditions in Section 3.6. For clarity, if any of the
conditions set out in Section 3.6 cannot be satisfied by the Seller and the
Purchaser is unwilling to waive any of such conditions, then closing shall not
occur on the Second Tranche Closing Date.

 

- 25 - 

 

 

  3.6 Conditions Precedent to Advance of Second Tranche in Favor of the
Purchaser

 

The Purchaser shall pay the Second Tranche to or to the order of the Seller on
the Second Tranche Closing Date once each of the following conditions has been
satisfied in full (or waived by the Purchaser) to the satisfaction of the
Purchaser, acting reasonably, provided that each of the First Tranche Closing
Date Conditions shall have also been fulfilled and remain fulfilled as of the
Second Tranche Closing Date: (the “Second Tranche Closing Date Conditions”)

 

  (a) all necessary Permits (including, for greater certainty, active status
Permits) required to execute and sustain the Operating Plan for the Project,
shall have been obtained or executed, as applicable, to the reasonable
satisfaction of the Purchaser;         (b) As of the Second Tranche Closing
Date: (i) all of the representations and warranties made by the Seller and each
Seller Guarantor in this Agreement or any other Document, as applicable, shall
be true and correct in all material respects (or in all respects in the case of
representations and warranties that are qualified by materiality) on and as of
such date as if made on such date; (ii) no Seller Event of Default (or an event
which with notice or lapse of time or both would become a Seller Event of
Default) shall have occurred and be continuing under this Agreement or the other
Documents or would result from the advance of the Second Tranche; (iii) the
Seller and each Seller Guarantor shall have performed all obligations that are
required to be performed by it prior to the Second Tranche Closing Date; and
(iv) the advance of the Second Tranche will not violate any Applicable Law; and
the Seller and each Seller Guarantor shall have delivered to the Purchaser a
certificate dated as of the Second Tranche Closing Date of a senior officer of
each, in form and substance satisfactory to the Purchaser, acting reasonably,
confirming the foregoing;         (c) The Material Agreements and (ii) all other
Documents required to be delivered pursuant to this Agreement, shall remain in
full force and effect, unamended and no breach shall have occurred and be
continuing in respect of any of such documents;         (d) No provision of
Applicable Laws or any Governmental Authority having competent jurisdiction
shall prohibit the closing or adversely affect in any material respect the
Purchaser’s rights or benefits under this Agreement, and no judgment,
injunction, order or decree issued by any Governmental Authority having
competent jurisdiction shall prohibit the closing or adversely affect in any
material respect the Purchaser’s rights or benefits under this Agreement or the
other Documents;         (e) at the request of the Purchaser, the Seller shall
have delivered to the Purchaser an endorsement of the lender title insurance
policy delivered to Purchaser under Section 3.2(s) increasing the lender title
insurance policy to an amount requested by Purchaser, not to exceed $6,400,000,
in respect of the Properties that will contain the proposed processing plant
site, with evidence naming the Purchaser as a beneficiary thereto; and        
(f) The Seller shall have delivered or paid to the Purchaser any and all amounts
owing pursuant hereto at such time.

 

- 26 - 

 

 

Article 4
TERM AND TERMINATION AND ADJUSTMENT

 

4.1 Term

 

  (a) This Agreement and the term hereof shall commence on the Execution Date
provided that the obligation to deliver Refined Minerals in an amount equal to
Payable Minerals by way of cash, gold or silver, or gold or silver credits, at
the sole election of the Purchaser and as contemplated herein shall be subject
to the terms and conditions of Section 3.1 and 3.2.         (b) The Term shall
continue until the date that is 40 years after the date of this Agreement (the
“Initial Term”) and thereafter shall automatically be extended for successive
10-year periods (each an “Additional Term” and, together with the Initial Term,
the “Term”), unless there has been no Produced Minerals from the Properties
during the last 5 years of the Initial Term or during any consecutive 5 year
period during any Additional Terms, as applicable, in which case this Agreement
shall terminate at the end of the Initial Term or such Additional Term, as
applicable.         (c) Notwithstanding this Section, the Purchaser may
terminate this Agreement as of the expiry of the Initial Term or the current
Additional Term, as applicable, by written notice to the Seller within 30 days
prior to the date on which the then applicable Initial Term or Additional Term
is to expire.         (d) Notwithstanding this Section and in particular Section
4.1(c):

 

  (i) this Agreement may also be terminated by the Parties on mutual written
consent of the Parties; and         (ii) this Agreement by terminated by the
Purchaser for a Seller Event of Default in accordance with Article 10.

 

For clarity, the provisions of Article 1 and Article 12 of this Agreement and
this sentence shall survive notwithstanding any termination of this Agreement.

 

Article 5
REPORTING; BOOKS AND RECORDS; INSPECTIONS

 

5.1 Monthly Reporting

 

During the Term, the Seller shall deliver to the Purchaser a Monthly Report on
or before the fifteenth Business Day after the end of each calendar month.
Purchaser and Seller shall work together in good faith to determine the format
and detail of the report within 10 Business Days following the Execution Date.

 

5.2 Annual Reporting

 

At least once every 12 months and no later than November 15 of each calendar
year, the Seller shall provide to the Purchaser with respect to the Project:

 

  (a) a forecast for the life of mine, based on the Operating Plan,
substantially in the same form as in the original Operating Plan or as otherwise
agreed by the Seller and the Purchaser, acting reasonably, of the quantity of
gold and silver expected to be mined, stockpiled, processed and recovered over
the next year on a month by month basis and over the remaining life of the mine
on a year by year basis;

 

- 27 - 

 

 

  (b) a listing of the Operating Plan assumptions, including operating and
capital expenditure assumptions, exchange rates and metal prices, substantially
in the same form as in the original Operating Plan, or as otherwise agreed by
the Seller and the Purchaser, acting reasonably, used for short term and long
term planning purposes in developing the forecast referred to in Section 5.2(a);
        (c) a statement setting out the actual tonnes and grades (estimated as
appropriate) of Minerals and gold and silver mined, stockpiled, processed and
recovered as of the start of the period covered by the Operating Plan; and      
  (d) a statement setting out the reserves and resources of gold and silver for
the Properties and the assumptions used, including cut-off grade, metal prices
and metal recoveries, using normal industry measures and standards.

 

5.3 Books and Records

 

The Seller shall (and any Seller Guarantors, if applicable, shall) keep true,
complete and accurate books and records of all of its respective operations and
activities with respect to the Project and this Agreement, including the mining
and production of all Minerals and minerals therefrom and the mining, treatment,
processing, milling, transportation and sale or refining of all Project Minerals
and all operating or capital costs. The Seller shall, the Seller Guarantors (if
any) shall, and the Seller shall ensure that the Seller Guarantors (if any)
shall, permit the Purchaser and its authorized representatives and agents to
perform audits or other reviews and examinations of their respective books and
records and other information relevant to the production, delivery and
determination of Produced Minerals and Payable Minerals, and compliance with
Article 6 and the requirements of this Agreement from time to time at reasonable
times at the Purchaser’s sole risk and expense and upon 20 Business Days’
notice. The Purchaser shall diligently complete any audit or other examination
permitted hereunder no more than four times per calendar year.

 

5.4 Inspections

 

The Seller shall (and any Seller Guarantors, if applicable, shall) grant, or
cause to be granted, to the Purchaser and its representatives and agents, at
reasonable times and upon reasonable notice and at the Purchaser’s sole risk and
expense (unless such representative or agent is a Board Designee, in which case
the risk and expense shall be borne solely by the Seller), the right to access
the Properties, the processing facilities related to the Project, and other
facilities of the Project, in each case to monitor the mining, processing and
infrastructure operations relating to the Project and to permit a qualified
Person to complete a personal inspection of the Project. The Purchaser shall
have reasonable access to such employees and data of the Seller Group Entities
and the employees and data of the Seller Group Entities’ consultants and shall
have an opportunity to conduct such comparative sampling tests and other
activities as are required in the Purchaser’s reasonable opinion. The Purchaser
may avail itself of such rights of access a maximum of four times per calendar
year, except during the occurrence of an Event of Default or a Material Adverse
Effect, at which times, the Purchaser’s and its representatives’ and agents’
access to the Properties, the processing facilities related to the Project, and
other facilities of the Project, shall be unrestricted, and the risk and expense
associated with such access shall be borne solely by the Seller.

 

- 28 - 

 

 

Article 6
COVENANTS

 

6.1 Conduct of Operations

 

  (a) The Seller shall operate the Project on a commercial basis as if the
Seller and the Seller Guarantors, if any, had the full economic interest in the
gold and silver produced from the Project in the absence of this Agreement, and
as if the Seller was entitled to receive the Gold Market Price for the gold
included in the Payable Minerals and the Silver Market Price for the silver
contained included in the Payable Minerals, and in such regard, the Seller shall
use its commercially reasonably efforts to timely maximize production of gold
and silver from the Project with a view to ensuring that Commercial Production
is reached as soon as possible following the First Tranche Closing Date. The
Seller shall ensure that: (i) all cut-off grade, short term mine planning and
production decisions concerning the Project shall be based on gold and silver
prices typical of normal industry practice; and (ii) all longer term planning
and resource and reserve calculations concerning the Project shall use gold and
silver prices based on normal industry practice.         (b) Subject to Sections
2.5, 6.1(a) and 6.4 and the other specific sections of this Agreement to the
contrary, all decisions regarding the Project, including: (i) the methods,
extent, times, procedures and techniques of any development and mining related
to the Project or any portion thereof; (ii) spending on operating and capital
expenditures; (iii) leaching, milling, processing or extraction; (iv) decisions
to operate or continue to operate the Project or any portion thereof, including
with respect to closure and care and maintenance; (v) decisions to take or
refrain from taking any action in order to maintain gold and silver recovery or
production; and (vi) the sale of Minerals and sales strategy including decisions
regarding the sale of gold and silver and terms thereof (except as provided
herein); shall be made by the Seller, in its sole discretion.         (c)
Notwithstanding Sections 6.1(a) and 6.1(b), the Seller shall perform all mining
operations and activities pertaining to or in respect of the Project in
accordance, in all material respects, with all Applicable Laws, Permits and
other authorizations, and accepted mining, processing, engineering and
environmental practices prevailing in the mining industry in Alaska.         (d)
The Seller shall obtain and maintain all necessary certifications in Alaska in
order to carry on business therein.         (e) The Seller shall comply with all
terms of its material claims, leases and patents, including the Underlying Lease
and the Permits.

 

6.2 Preservation of Corporate Existence

 

  (a) Except as permitted in Section 6.2(b), the Seller shall, the Seller
Guarantors (if any) shall, and the Seller shall ensure that the Seller
Guarantors (if any) shall, at all times from and after the date hereof, do and
cause to be done all things necessary or advisable to maintain their respective
corporate existence. The Seller shall not, the Seller Guarantors (if any) shall
not, and the Seller shall ensure that the Seller Guarantors (if any) shall not
merge or amalgamate with another entity within a Seller Group Entity if such
merger or amalgamation would adversely impact the Purchaser’s rights under this
Agreement or any other Document.

 

- 29 - 

 

 

  (b) The Seller shall not, the Seller Guarantors (if any) shall not, and the
Seller shall ensure that the Seller Guarantors (if any) shall not, consolidate,
amalgamate with, or merge with or into, or Transfer all or substantially all of
their respective assets to, or reorganize, reincorporate or reconstitute into or
as, another entity, or continue to any other jurisdiction, unless such action is
in compliance with Sections 7.1, 7.2 and 7.3, and, in any such event, at the
time of such consolidation, amalgamation, merger, reorganization,
reincorporation, reconstitution, Transfer, or continuance, the resulting,
surviving or transferee entity assumes in favor of the Purchaser all of the
obligations of the applicable Seller Guarantor, as the case may be, under this
Agreement and the other Documents as contemplated herein.         (c) The Seller
Guarantors (if any) shall not, and the Seller shall ensure that the Seller
Guarantors (if any) shall not, amend any existing constitution of such Seller
Guarantor, or revoke and adopt or adopt a new constitution, in each case in any
manner which would adversely impact the Purchaser’s rights under this Agreement
or any other Document, without the prior written consent of the Purchaser, which
consent shall not be unreasonably withheld.

 

6.3 Processing/Commingling

 

The Seller shall not (and if applicable, any Seller Guarantors shall not and the
Seller shall ensure the Seller Guarantors shall not) process Other Minerals
through the processing facilities related to the Project in priority to or in
place of, or commingle Other Minerals with, Minerals which are or can be mined,
produced, extracted or otherwise recovered from the Properties while the Project
can be operated profitably, unless the Seller Group Entities and the Purchaser
shall have entered into an agreement, on terms and conditions satisfactory to
the Purchaser, acting reasonably, that provides for the following: (i) the
applicable Seller Group Entity shall have adopted and caused to be employed,
reasonable practices and procedures for weighing, determining moisture content,
sampling and assaying and determining recovery factors (a “Commingling Plan”),
such Commingling Plan to ensure the division of Other Minerals and Minerals for
the purposes of determining the quantum of the Produced Minerals; (ii) the
Purchaser shall not be disadvantaged as a result of the processing of Other
Minerals in place of, in priority to, or concurrently with, Minerals; (iii) the
Purchaser shall have approved the Commingling Plan, and (iv) the Seller Group
Entities shall be obligated to keep all books, records, data and samples
required by the Commingling Plan. The Seller shall fully compensate the
Purchaser for any disadvantage incurred or suffered by the Purchaser if and to
the extent that the processing of Minerals mined, produced, extracted or
otherwise recovered from the Properties through the processing facilities
related to the Project is delayed as a result of such Other Minerals being
processed through processing facilities related to the Project.

 

6.4 Offtake Agreements

 

  (a) The Seller shall use its best efforts to enter into a written contractual
Offtake Agreement as soon as possible and in any event within six months after
the Execution Date, so as to enable the Seller to fulfill its delivery
obligations pursuant to Section 2.2.         (b) The Seller shall ensure that
when Minerals that contain Produced Minerals are sold, all such Minerals are
sold to an Offtaker pursuant to an Offtake Agreement.

 

- 30 - 

 

 

  (c) The Seller shall ensure that all Offtake Agreements entered into by a
Seller Group Entity pursuant to Section 6.4(a) shall be on commercially
reasonable arm’s length terms and conditions for concentrates similar in make-up
and quality to those derived from the Minerals, and shall be in writing and
include industry standard reporting and payment settlement protocols and
provisions that require the delivery of Offtaker Settlement Sheets and
appropriate and separate sampling and assaying so that the Seller and the
applicable Offtaker can determine the grade or content of Produced Minerals and
other metals in each delivery to an Offtaker. In the case of an Offtake
Agreement entered into by a Seller Group Entity with an Affiliate or other
non-arm’s length party, in addition, the Offtake Agreement shall be on terms
consistent with market practice. For greater certainty, any variances in an
Offtake Agreement from the percentages used to determine Payable Minerals under
this Agreement shall be for the sole account of the Seller Group Entities and
shall not affect the amount of Refined Minerals to be delivered to the Purchaser
under this Agreement.         (d) The Seller shall ensure that the Seller Group
Entities deliver all Minerals that include Produced Minerals to each Offtaker,
in such quantity, description and amounts and at such times and places as
required under and in accordance with each Offtake Agreement. The Seller shall
notify the Purchaser by electronic communication of each delivery of Minerals to
an Offtaker no later than five Business Days: (i) after the Minerals leave the
Properties or when the Minerals are loaded at a port facility, and (ii) after
such is available to the Seller, information regarding the Mineral content in
the shipment.         (e) With respect to any Offtake Agreements entered into
after the First Tranche Closing Date, the Seller shall promptly provide to the
Purchaser confirmation of the terms of any such Offtake Agreement and, within 15
days after the execution thereof by each of the parties thereto, the Seller
shall provide to the Purchaser a final signed copy of such Offtake Agreement and
use its commercially reasonable efforts to avoid any requirement for the
redaction of any part thereof, failing which, such Offtake Agreement shall be
provided subject to the redactions required by any such Offtake Agreements.    
    (f) The Seller Group Entities shall and the Seller shall ensure that the
Seller Group Entities shall take all commercially reasonable steps to enforce
their respective rights and remedies under each Offtake Agreement with respect
to any breaches of the terms thereof relating to the timing and amount of
Offtaker Settlements in respect of Produced Minerals to be made thereunder. The
Seller Group Entities shall and the Seller shall ensure that the Seller Group
Entities shall notify the Purchaser in writing when any dispute in respect of a
material matter arising out of or in connection with any Offtake Agreement is
commenced in respect of Produced Minerals and shall provide the Purchaser with
timely updates of the status of any such dispute and the final decision and
award of the court or arbitration panel with respect to such dispute, as the
case may be.         (g) The Seller shall not, and shall ensure that the Seller
Group Entities shall not, amend any Offtake Agreement without the prior written
consent of the Purchaser.

 

6.5 Insurance

 

  (a) The Seller shall maintain, at all times with reputable insurance
companies, insurance in good standing with respect to the Project Assets and the
operations conducted on and in respect of the Project against such casualties,
losses and contingencies and of such types and in such amounts as is customary
in the mining industry in Alaska.

 

- 31 - 

 

 

  (b) Where any Seller Group Entity has received payment under an insurance
policy in respect of the Project as a result of an event that does or is
reasonably likely to materially reduce the amount of Produced Minerals from the
Project in any one or more years, the Seller Group Entity shall, and the Seller
shall ensure that the Seller Group Entity shall, either: (i) use all Net
Proceeds of any insurance payment received by any Seller Group Entity to rebuild
or repair the Project or the damaged Project Assets; or (ii) pay the Applicable
Percentage of the Net Proceeds of any insurance payment received by any Seller
Group Entity in respect thereof to the Purchaser to fulfill its delivery
obligations pursuant to Section 2.2 within 10 days after receipt of such
proceeds by such Seller Group Entity. In this Section 6.5(b), “Applicable
Percentage” means the Purchaser’s share of the Net Proceeds of such insurance
payment received by any Seller Group Entity, up to a maximum amount of the Net
Present Value of the Remaining Purchase, the Purchaser’s share being calculated
as the ratio of: (i) the Net Present Value of the Remaining Purchase to (ii) the
Project Net Present Value. A failure to agree on the foregoing proportion is
arbitrable under Section 14.1. In the event that the Purchaser has not funded
the Second Tranche, the Purchaser’s Applicable Percentage of the Net Proceeds
shall be pro-rated based on the portion of the Purchase Price actually funded by
the Purchaser.         (c) The Seller shall ensure that each Lot shipped is
adequately insured in such amounts and with such coverage as is customary in the
mining industry in Ontario, until the time that risk of loss and damage for such
Minerals is transferred to the Offtaker.         (d) If any Seller Group Entity
has received payment under an insurance policy in respect of a shipment of a Lot
that is lost or damaged after leaving the Project and before the risk of loss or
damage is transferred to the Offtaker, then the Seller shall use the Applicable
Percentage of the Net Proceeds of any insurance payment received by the Seller
Group Entity in respect thereof to fulfill its delivery obligations pursuant to
Section 2.2. In this Section 6.5(d), “Applicable Percentage” means an amount
equal to the average percentage content of Produced Minerals in the portion of
such Lot that was lost or damaged based on: (i) in the case of loss or damage of
a partial shipment, the dry weight determined by weighing, sampling and moisture
determination on loading of the gold and silver and the agreed assays for gold
and silver which has been delivered; and (ii) in the case of loss or damage of a
complete shipment, on the dry weight determined at loading and the mine’s
provisional assays; in such case based on the respective market prices of the
gold and silver contained in such Lot as determined by the insurance settlement
documents.

 

6.6 Confidentiality

 

  (a) Each Party (a “Receiving Party”) agrees that it shall maintain as
confidential and shall not disclose, and shall cause its Affiliates, employees,
officers, directors, advisors and representatives to maintain as confidential
and not to disclose, the terms of this Agreement and all information (whether
written, oral or in electronic format) received or reviewed by it as a result of
or in connection with this Agreement, including, in the case of the Purchaser,
any Offtake Agreement provided hereunder (collectively, the “Confidential
Information”), provided that a Receiving Party may disclose Confidential
Information in the following circumstances:

 

    (i) to its auditor, legal counsel, lenders, underwriters and investment
bankers and to Persons (the “Third Parties”) with which it is considering or
intends to enter into a transaction for which such Confidential Information
would be relevant (and to advisors and representatives of any such Person),
provided that such Persons are advised of the confidential nature of the
Confidential Information, undertake to maintain the confidentiality of it and
are strictly limited in their use of the Confidential Information to those
purposes necessary for such Persons to perform the services for which they were,
or are proposed to be, retained by the Receiving Party or to consider or effect
the applicable transaction, as applicable;

 

- 32 - 

 

 

    (ii) subject to Sections 6.6(c) and 14.7, where that disclosure is necessary
to comply with Applicable Laws, court order or regulatory request, provided that
such disclosure is limited to only that Confidential Information so required to
be disclosed and, where applicable, that the Receiving Party will have availed
itself of the full benefits of any laws, rules, regulations or contractual
rights as to disclosure on a confidential basis to which it may be entitled;    
        (iii) for the purposes of the preparation and conduct of any arbitration
or court proceeding commenced under Section 14.1.             (iv) where such
information is already available to the public other than by a breach of the
confidentiality terms of this Agreement or is known by the Receiving Party prior
to the entry into of this Agreement or obtained independently of this Agreement
and the disclosure of such information would not breach any other
confidentiality obligations;             (v) with the consent of the disclosing
Party; and             (vi) to its Affiliates and those of its and its
Affiliates’ limited partners, investors, directors, officers, employees,
advisors and representatives who need to have knowledge of the Confidential
Information.

 

  (b) Each Party shall ensure that its Affiliates and its Affiliates’ employees,
directors, officers, advisors and representatives and those Persons listed in
Section 6.6(a)(i) are made aware of this Section 6.6 and comply with the
provisions of this Section 6.6. Each Party shall be liable to the other Party
for any improper use or disclosure of such terms or information by such Persons.
        (c) If in compliance with Applicable Laws a Party is required to file
this Agreement on a Governmental Authority’s document filing and retrieval
system (such as EDGAR), such Party shall notify the other Party of such
requirement within two Business Days after the date of this Agreement, and the
Parties shall consult with each other with respect to any proposed redactions to
this Agreement in compliance with Applicable Laws before it is filed on such
system. No Party shall file this Agreement on a Governmental Authority’s
document filing and retrieval system without reasonable prior consultation with
the other Parties, provided that such reasonable prior consultation shall not
prohibit a Party from filing this Agreement on such a system redacted only to
the extent such Party considers it permitted pursuant to Applicable Laws.

 

6.7 Notice of Adverse Impact

 

The Seller shall notify the Purchaser promptly following the occurrence of a
Seller Event of Default and promptly regarding any matter that has had or is
reasonably likely to have a Material Adverse Effect or may result in a Seller
Event of Default, including, for greater certainty, receipt of notice of an
intention to enforce security against any of the Project Assets or the
Collateral.

 

- 33 - 

 

 

6.8 Restrictions on Business

 

The Seller shall not: (i) carry on any business other than the business of
mining in the Willow Creek District in Alaska in relation to the Project,
including exploration and development activities, and all other ancillary
activities related thereto; (ii) have any material assets other than the Project
Assets and cash or cash equivalents; or (iii) have any material liabilities
other than Permitted Indebtedness. Notwithstanding the foregoing, the Seller
may, directly or indirectly, acquire interests in or rights to acquire interests
in other mineral properties inside or outside of the Willow Creek District in
Alaska; provided that: (i) any such acquisitions, individually or when taken
together with other such acquisitions, would not have a material adverse effect
or a Material Adverse Effect; (ii) at the time of and following any such
acquisitions, all terms, conditions and covenants under this Agreement remain
complied with, and (iii) no Seller Event of Default (or an event which with
notice or lapse of time or both would become a Seller Event of Default) will
have occurred or would result from any such acquisitions; provided, however,
that any such acquisition shall comply in all material respects with the
applicable terms of the Underlying Lease.

 

6.9 Non-Arm’s Length Transactions

 

Without limiting Section 6.4, the Seller shall (and if applicable, the Seller
Guarantors shall, and the Seller shall ensure that any Seller Guarantors shall)
only engage in any transaction or arrangements with any other Seller Group
Entity, including the provision, purchase, sale or receipt of any service, asset
or payment, if any such transaction or arrangement: (i) does not have a Material
Adverse Effect on the Purchaser; or (ii) does not have a Material Adverse Effect
on gold and silver production from the Project based on the Operating Plan in
effect at the time of the occurrence of the Material Adverse Effect.

 

6.10 Program and Budget

 

No later than 60 days prior to the expiry of the Initial Program and Budget and
prior to the expiry of any Subsequent Program and Budget, the Seller shall
deliver to the Purchaser a Subsequent Program and Budget which must be
acceptable to the Purchaser, acting reasonably. The Initial Program and Budget
and each Subsequent Program and Budget shall be prepared by the Seller or the
Seller Group Entities in good faith, in accordance with sound mining practice,
industry standards and Applicable Laws. The Seller shall manage, direct and
control mining operations in accordance with the Initial Program and Budget and
Subsequent Programs and Budgets, and shall fund all expenditures required to
carry out mining operations contemplated thereby.

 

6.11 Trading Activities of the Seller and the Seller Group Entities

 

The Seller shall, the Seller Group Entities shall, and the Seller shall ensure
that the Seller Group Entities shall, only engage in forward sales, futures
trading or commodity options trading and other price hedging, price protection,
and speculative arrangements (the “Trading Activities”) which may involve the
possible physical delivery of Produced Minerals, if and only if, the Trading
Activities are necessary, in the opinion of the Seller, acting reasonably, to
protect the Seller against short-term fluctuations in gold and silver prices.
For clarity, the Seller shall not, the Seller Group Entities shall not, and the
Seller shall ensure that the Seller Group Entities shall not, engage in Trading
Activities that are speculative hedges that could reasonably be expected to
cause or to incent the Seller and the Seller Group Entities to cease funding
mining operations on the Project (thereby affecting the Purchaser’s receipt of
Refined Minerals). The Seller shall provide prompt written notice to the
Purchaser, to the greatest extent practicable and in the greatest detail,
immediately prior to entering into any Trading Activities.

 

- 34 - 

 

 

6.12 Acts to Prevent Seller Event of Default

 

The Seller shall (and if applicable, any Seller Guarantors shall, and the Seller
shall ensure that any Seller Guarantors shall) do all such acts and things as
shall be reasonably required in order to prevent the occurrence of a Seller
Event of Default and in particular and without limitation, to prevent a Seller
Event of Default pursuant to the provisions of Sections 10.1(g) through 10.1(w).

 

6.13 Security Documents and Encumbrances

 

The Seller shall, prior to the First Tranche Closing Date:

 

  (i) provide to the Purchaser evidence of registration of item 1 of Schedule
“D” against the mining claims and leases, including the Underlying Lease, with
the appropriate recording district in the Alaska Department of Natural
Resources;         (ii) provide to the Purchaser evidence of registration of the
Security Document listed in item 2 of Schedule “D” with the Alaska State
Recorder’s Office and the appropriate recording district in the Alaska
Department of Natural Resources; and         (iii) otherwise do, execute, and
deliver all such things, documents, security, agreements and assurances that the
Purchaser may from time to time request to ensure that the Purchaser holds at
all times valid, enforceable, perfected, first priority Encumbrances from the
Seller and each Seller Guarantor (if any) meeting the requirements of Section
2.7.

 

6.14 New Subsidiaries

 

The Seller shall not incorporate, form or otherwise create any Subsidiary,
without the prior consent of the Purchaser, which consent shall not be
unreasonably withheld, and subject to complying with this 6.14. The Seller shall
cause any Person who, following the Execution Date, becomes a Subsidiary (and
thus is deemed to be a Seller Guarantor), to execute and deliver: (i) an
agreement in favor of the Purchaser, in form and substance satisfactory to the
Purchaser, acting reasonably, in which such Subsidiary agrees that it is a
“Seller Guarantor” and agrees to comply with the terms in this Agreement and
agrees to execute a guarantee in the same form as the Guarantee described
pursuant to Section 2.6 hereof; and (ii) first ranking charges and security
interests as and by way of pledge agreements and general Security Documents of
like kind and tenor as the Security Documents, in form and substance
satisfactory to the Purchaser, acting reasonably, and in keeping with the spirit
and intent of the Security Documents.

 

6.15 Other Reporting Requirements

 

  (a) The Seller shall: (i) promptly notify the Purchaser in writing of any
default, or event, condition or occurrence which with notice or lapse of time,
or both, could, when taken together, constitute a default under any agreement in
respect of debt to which the Seller (or a Seller Guarantor, if any) owes
(contingently or otherwise) at least $50,000; and (ii) deliver to the Purchaser
such other information respecting the financial condition or operations of the
business of the Seller (or Seller Guarantors, if any), as the Purchaser may from
time to time reasonably request.         (b) Promptly upon becoming aware
thereof, the Seller shall: (i) give notice to the Purchaser of any litigation,
proceeding or dispute (including labour dispute), threatened (of which it is
aware) or commenced against the Seller or any Seller Guarantor, if the
litigation or dispute, if adversely determined, could reasonably be expected to
have a Material Adverse Effect; (ii) advise the Purchaser of the extent to which
any adverse determination is covered by insurance; (iii) provide all reasonable
information requested by the Purchaser concerning the status of any litigation,
proceeding or dispute; and (iv) use reasonable efforts to bring about a
reasonable and favorable resolution or disposition of the litigation, proceeding
or dispute.

 

- 35 - 

 

 

6.16 Compliance with Native American Requirements

 

The Seller shall (and if applicable, any Seller Guarantors shall, and the Seller
shall ensure that any Seller Guarantors shall) comply with all Native American
relationship requirements necessary for operation, continuation and protection
of the Project, including, without limitation, any consultations with Native
American tribes or impact benefit agreements.

 

Article 7
TRANSFERS OF INTERESTS

 

7.1 Owner of Project Assets etc.

 

The Seller shall, the Seller Group Entities shall, and the Seller shall ensure
that the Seller Group Entities shall, ensure that during the Term: (i) the only
Transfers of the Project and the Project Assets; (ii) the only Share Transfers
in respect of the Shares of the Seller; or (iii) the only Changes of Control of
the Seller; shall be those that: (1) are completed in compliance with the
provisions of Sections 6.2 and 7.3; (2) are permitted pursuant to the provisions
of this Article 7; or (3) are effected with the prior written consent of the
Purchaser.

 

7.2 Prohibited Transfers and Changes of Control

 

Except as set out in Section 7.3:

 

  (a) The Seller shall not, Transfer, in whole or in part, the Project Assets or
any right, title or interest therein; and         (b) The Seller shall not (i)
effect a Change of Control or (ii) enter into any agreement, arrangement or
other transaction with any Person, or be the subject of a transaction, that
would result in a Change of Control.

 

7.3 Permitted Transfers and Changes of Control

 

Transfers, Share Transfers and Changes of Control that are permitted hereunder
are set forth below in this Section 7.3.

 

  (a) A Transfer of the Project and the Project Assets to a Person that is not a
Seller Group Entity (other than one provided for in Section 7.3(d)) is permitted
as follows:

 

    (i) the Project and the Project Assets must be transferred together and as
an entirety;             (ii) the Seller must provide the Purchaser with at
least 30 days prior written notice of the proposed Transfer;

 

- 36 - 

 

 

    (iii) the Seller must Transfer all, but not less than all, of the Project
Assets (other than leased personal property that is not material to the Project
Assets that, by the terms of any lease, may not be transferred) to the same
transferee, (the “New Owner”);             (iv) the New Owner’s direct and
indirect parent companies must become the Seller (the “New Owner”) and the
Seller Guarantors (the “New Seller Guarantors”), and must grant to the Purchaser
the same type of guarantees and security as contemplated by the Guarantees and
the Security Documents;             (v) the New Owner and the New Seller
Guarantors must each become a party hereto and to the Guarantees and the
Security Documents, as the case maybe, pursuant to an agreement in form and
substance satisfactory to the Purchaser, acting reasonably;             (vi) all
necessary consents and approvals of any Governmental Authority or other Person
must be obtained or satisfied with respect to such Transfer;             (vii)
there must be no Seller Event of Default (or an event which with notice or lapse
of time or both would become a Seller Event of Default) that has occurred and is
continuing;             (viii) the Transfer, in the opinion of the Purchaser,
acting reasonably, must not have a Material Adverse Effect (with the appropriate
changes made to the definition of Material Adverse Effect to give effect to the
concept of the New Owner and the New Seller Guarantors); and             (ix) if
the New Owner and the New Seller Guarantors have outstanding any Indebtedness
secured by the same assets as the assets securing this Agreement, including
without limitation, as set forth in the Security Documents, their secured
lenders shall have entered into an intercreditor agreement with the Purchaser,
on terms satisfactory to the Purchaser, acting reasonably.

 

  (b) A Share Transfer or Change of Control, as applicable, of the Seller or a
Change of Control of the Seller Guarantors (if any) to a Person that is not a
Seller Group Entity is permitted as follows:

 

    (i) the Seller must provide the Purchaser with at least 30 days prior
written notice of the proposed Share Transfer or Change of Control;            
(ii) if there is a Share Transfer of the Seller, each transferee of the Shares
must become a New Seller Guarantor, must become a party hereto and to the
Guarantees and the Security Documents, as the case may be, pursuant to an
agreement in form and substance satisfactory to the Purchaser, acting reasonably
and must grant to the Purchaser the same type of guarantees and security as
contemplated by the Guarantees and the Security Documents;             (iii) if
there is a Change of Control of a Seller Guarantor, each transferee of the
Shares must become a New Seller Guarantor, must become a party hereto pursuant
to an agreement in form and substance satisfactory to the Purchaser, acting
reasonably, and must grant to the Purchaser the same type of guarantees and
security as contemplated by the Guarantees and the Security Documents;

 

- 37 - 

 

 

    (iv) all necessary consents and approvals of any Governmental Authority or
other Person are obtained or satisfied with respect to such Share Transfer or
Change of Control;             (v) the Share Transfer or the Change of Control,
in the opinion of the Purchaser, acting reasonably, must not have a Material
Adverse Effect (with the appropriate changes made to the definition of Material
Adverse Effect to give effect to the concept of the New Owner and the New Seller
Guarantors);             (vi) if the New Owner and the New Seller Guarantors
have outstanding any Indebtedness secured by the same assets as the assets
securing this Agreement, including without limitation as set forth in the
Security Documents, their secured lenders shall have entered into an
intercreditor agreement with the Purchaser, on terms satisfactory to the
Purchaser, acting reasonably; and             (vii) for purposes of this Section
7.3(b), a “Share Transfer” shall not include an issuance from treasury by the
Seller of its shares.

 

  (c) A Transfer of the Project, Project Assets, or a Change of Control of the
Seller or the Seller Guarantors to a Person that is a Seller Group Entity is
permitted as follows:

 

    (i) the Seller must provide at least 30 days prior written notice of the
proposed Transfer or Change of Control;             (ii) the Seller must provide
a confirmation in favor of the Purchaser that its obligations under this
Agreement shall continue in full force and effect despite any such Transfer or
Change of Control;             (iii) each transferee must become, as applicable,
a New Owner or a New Seller Guarantor, must become a party hereto and to the
Guarantees and the Security Documents, as the case may be, pursuant to an
agreement in form and substance satisfactory to the Purchaser, acting
reasonably, and must grant to the Purchaser the same type of guarantees and
security as contemplated by the Guarantees and the Security Documents;          
  (iv) all necessary consents and approvals of any Governmental Authority or
other Person are obtained or satisfied with respect to such Transfer or Change
of Control; and             (v) if the transferee has outstanding any
Indebtedness secured by the same assets as the assets securing this Agreement
including without limitation, the Security Documents, its secured lenders shall
have entered into an intercreditor agreement with the Purchaser on terms and
conditions satisfactory to the Purchaser, acting reasonably.

 

  (d) A Transfer of the Project and the Project Assets to a Person that is not a
Seller Group Entity (i.e., a New Owner) that comprises a minority interest
disposition, joint venture or other similar commercial arrangement is permitted
as follows:

 

- 38 - 

 

 

    (i) the interest in the Project, and the Project Assets must be transferred
together and as an entirety;             (ii) the Seller must provide the
Purchaser with at least 30 days prior written notice of the proposed Transfer;  
          (iii) the New Owner’s direct and indirect parent companies must become
New Seller Guarantors pursuant to this Agreement and must grant to the Purchaser
the same type of guarantees and security as contemplated by the Guarantees and
the Security Documents;             (iv) the New Owner and the New Seller
Guarantors must each become a party hereto and to the Guarantees and the
Security Documents, as the case may be, pursuant to an agreement in form and
substance satisfactory to the Purchaser, acting reasonably;             (v) all
necessary consents and approvals of any Governmental Authority or other Person
must be obtained or satisfied with respect to such Transfer;             (vi)
there must be no Seller Event of Default (or an event which with notice or lapse
of time or both would become a Seller Event of Default) that has occurred and is
continuing;             (vii) the Transfer, in the opinion of the Purchaser,
acting reasonably, must not have a Material Adverse Effect (with the appropriate
changes made to the definition of Material Adverse Effect to give effect to the
concept of the New Owner and the New Seller Guarantors);             (viii) if
the New Owner and the New Seller Guarantors have outstanding any Indebtedness
secured by the same assets as the assets securing this Agreement, including
without limitation as set forth in the Security Documents, their secured lenders
shall have entered into an intercreditor agreement with the Purchaser, on terms
satisfactory to the Purchaser, acting reasonably;             (ix) the Seller
must retain at least an indirect majority undivided interest in the Project and
the Seller (and the Seller Guarantors, if any) shall not be released from any of
their obligations under this Agreement; and             (x) a Seller Group
Entity must at all times act as the operator of the Project.

 

  (e) If the Seller intends to abandon, surrender, relinquish or let lapse any
of the Properties, including by way of ceasing to maintain Permits or the
validity of mineral claims, leases or exploration licenses (the “Abandonment
Property”), then the Seller shall: (i) have determined, acting in a commercially
reasonable manner, that it is not economical to mine Minerals from the
Abandonment Property; and (ii) first give notice of such intention to the
Purchaser at least 30 days in advance of the proposed date of abandonment. If,
not later than 10 days before the proposed date of abandonment, the Seller
receives written notice from the Purchaser that the Purchaser desires the Seller
to convey or cause the conveyance of the Abandonment Property to the Purchaser
or an assignee, then the Seller shall, without additional consideration, convey
or cause the conveyance of the Abandonment Property to the Purchaser on an as is
where is basis and at the sole cost, risk and expense of the Purchaser, and the
Seller shall thereafter have no further obligation to maintain the title to the
Abandonment Property.

 

- 39 - 

 

 

If the Purchaser does not give such notice to the Seller within the prescribed
period of time, then the Seller may abandon the Abandonment Property and the
Seller shall thereafter have no further obligation to maintain the title to the
Abandonment Property.

 

If any Seller Group Entity reacquires a direct or indirect interest in any of
the ground covered by the Abandonment Property at any time within five years
following abandonment, then the production of gold and silver from such property
shall be subject to this Agreement. The Seller shall give written notice to the
Purchaser within ten days of any such reacquisition.

 

Article 8
SECURITY

 

8.1 Indebtedness and Encumbrances

 

  (a) The Seller shall not (and if any, the Seller Guarantors shall not, and the
Seller shall ensure that the Seller Guarantors shall not) incur or assume or
become liable for, or permit any other Seller Group Entity to incur or assume or
become liable for, any Indebtedness, except for Permitted Indebtedness.        
(b) The Seller shall not, the Seller Group Entities shall not, and the Seller
shall ensure that the Seller Group Entities shall not create, assume, grant or
permit to exist any Encumbrance, other than Permitted Encumbrances: (i) in
respect of all or any of the Project Assets; and (ii) in respect of all or any
part of the Collateral.         (c) The Seller shall (and if any, the Seller
Guarantors shall, and the Seller shall ensure that the Seller Guarantors shall)
cause any Person who becomes a Seller Group Entity after the date hereof to
execute and deliver: (i) if such Seller Group Entity is to be a “Seller”, an
agreement in favor of the Purchaser, in form and substance satisfactory to the
Purchaser, acting reasonably, in which such Seller agrees to become a party to
this Agreement; (ii) if such Seller Group Entity is to be a “Seller Guarantor”,
an agreement in favor of the Purchaser, in form and substance satisfactory to
the Purchaser, acting reasonably, in which such Seller Guarantor agrees to
execute a guarantee in the same form as the Guarantee provided pursuant to
Section 2.6 hereof; (iii) first ranking charges and security interests as and by
way of pledge agreements and general Security Documents of like kind and tenor
as the Security Documents and in keeping with the spirit and intent of the
Security Documents; and (iv) if applicable, any intercreditor agreement.        
(d) Except for the purposes of making payments in respect of and pursuant to the
terms of Permitted Indebtedness, the Seller shall not, the Seller Group Entities
shall not, and the Seller shall ensure that the Seller Group Entities shall not,
make or commit to make any Distribution or other payment or transfer of assets
to any other Seller Group Entity, including by way of set-off or in-kind, if a
Seller Event of Default, or any event or circumstance which, with notice, the
passage of time or both, would constitute a Seller Event of Default, has
occurred and is continuing, or if a Seller Event of Default would reasonably
occur or arise immediately after, or as a result of, making a Distribution,
payment or transfer of assets.

 

- 40 - 

 

 

  (e) The Seller shall (and if any, the Seller Guarantors shall, and the Seller
shall ensure that the Seller Guarantors shall) cause all such further
agreements, instruments and documents to be executed and delivered and all such
further acts and things to be done as the Purchaser may from time to time
reasonably require to obtain, perfect and maintain first ranking prior perfected
charges and security interests in, to and over all of the Collateral as well as
all Shares in and collateral of any Seller Group Entity as contemplated herein.
        (f) The Seller shall not, the Seller Group Entities shall not, and the
Seller shall ensure that the Seller Group Entities shall not, contest, in any
manner, the effectiveness, validity, binding nature or enforceability of this
Agreement or the other Documents.

 

8.2 Stockpiling

 

If any Seller Group Entity intends to stockpile, store, warehouse or otherwise
place Minerals off the Properties (the “Stockpiling Activities”), then, before
doing so, the Seller shall obtain from the property owner where such
stockpiling, storage, warehousing or other placement is to occur, a written
acknowledgement in recordable form which provides that the Seller’s rights to
the Minerals shall be preserved. Notwithstanding the foregoing, none of the
Seller, any Seller Guarantors nor any other Seller Group Entities shall have the
right to engage in Stockpiling Activities if such Stockpiling Activities would
result, directly or indirectly, in the failure to reach Commercial Production,
or a significant barrier thereto, or in the Purchaser being disadvantaged as a
result of such Stockpiling Activities. The Seller shall not engage in
Stockpiling Activities beyond best operating practices. Any stockpile existing
at the end of the Term shall be processed, and Refined Minerals in an amount
equal to Payable Minerals in respect of such stockpile shall be delivered to the
Purchaser.

 

Article 9
REPRESENTATIONS AND WARRANTIES

 

9.1 Representations and Warranties of the Seller

 

The Seller acknowledging that the Purchaser is entering into this Agreement in
reliance thereon, hereby makes on and as of the date of this Agreement, the
representations and warranties to the Purchaser set out in Schedule “B”.

 

9.2 Representations and Warranties of the Purchaser

 

The Purchaser, acknowledging that the Seller is entering into this Agreement in
reliance thereon, hereby makes, on and as of the date of this Agreement, the
representations and warranties to the Seller and, if applicable, the Seller
Guarantors set out in Schedule “C”.

 

9.3 Survival of Representations and Warranties

 

The representations and warranties set out in Schedule “B” and Schedule “C”, if
applicable, shall survive the execution and delivery of this Agreement, and for
greater certainty, shall be deemed to be repeated as of the First Tranche
Closing Date and the Second Tranche Closing Date.

 

9.4 Knowledge

 

Where any representation or warranty contained in this Agreement is expressly
qualified by reference to the “knowledge” of the Seller, it shall be deemed to
refer to the actual knowledge of any of any members of the Management Committee
of Seller, any officers of Seller, or any officers of the Manager of Seller and
all knowledge which such Persons would have if such Persons made due enquiry
into the relevant subject matter.

 

- 41 - 

 

 

Article 10
sELLER EVENTS OF DEFAULT

 

10.1 Seller Events of Default

 

Each of the following events or circumstances constitutes an event of default by
the Seller (each, a “Seller Event of Default”):

 

  (a) the Purchaser is of the view, acting reasonably, that the Seller or any
Seller Group Entity has failed to process Produced Minerals within 30 days after
the same has been mined, produced, extracted or otherwise recovered in a
sellable form from the Properties, other than by reason of an event of Force
Majeure;         (b) the Seller has failed to deliver Refined Minerals in an
amount equal to Payable Minerals by way of gold or silver credits or as
otherwise contemplated by this Agreement to the Purchaser within 5 Business Days
from the time that an Offtaker Settlement has been reached, other than by reason
of an event of Force Majeure;         (c) other than as provided in Section
10.1(a) or elsewhere in this Article 10 and other than by reason of an event of
Force Majeure, the Seller or any Seller Guarantor is in breach or default of any
terms, deadlines or conditions or any of its covenants or obligations set out in
this Agreement or any other Document, as applicable, in any material respect,
which breach or default is not remedied within a period of 30 days following the
earlier of: (i) the date that the Seller or the Seller Guarantor becomes aware
of such default; or (ii) the date that the Seller or any Seller Guarantor
receives notice from the Purchaser notifying the Seller or such Seller Guarantor
of such default, or such longer period of time as the Purchaser may determine in
its sole discretion. For clarity and without limitation, the Seller’s
obligations hereunder shall include all obligations of any Seller Guarantors and
the Seller Group Entities as referenced in this Agreement as well as the
Seller’s obligations to ensure that any Seller Guarantors and the Seller Group
Entities act or refrain from acting as provided in this Agreement;         (d)
any of the representations or warranties given by the Seller proves to be
inaccurate when made in any material respect (or in any respect in the case of
representations and warranties that are qualified by materiality), and the
conditions giving rise to such inaccuracy are not remedied within a period of 30
days following delivery by the Purchaser to the Seller of written notice of such
inaccuracy, or such longer period of time as the Purchaser may determine in its
sole discretion;         (e) the occurrence of an “event of default” by the
Seller or any Seller Guarantor under any of the Material Agreements that the
Seller or any Seller Guarantor fails to cure in accordance with any available
right to cure;         (f) any process of execution is enforced or levied upon
assets having a value of $75,000 (or the equivalent amount in any other
currency) or more of the Seller or any Seller Guarantor;

 

- 42 - 

 

 

  (g) any judgment or order for the payment of money in excess of $75,000 (or
the equivalent amount in any other currency), net of any amounts available for
the satisfaction of such judgment or order pursuant to an enforceable contract
of insurance, shall be rendered against the Seller or any Seller Guarantor and
is not stayed within 30 days after it has been rendered or is not stayed prior
to the time that any action is taken by any person to enforce such judgment or
order;         (h) the occurrence of an Insolvency Event affecting the Seller or
any Seller Guarantors;         (i) if any Security Document shall for any reason
become invalid or unenforceable or shall otherwise cease to create a valid and
perfected first ranking Encumbrance over the Collateral, subject to any
Permitted Encumbrances, and such default has not been remedied within 10 days of
the earlier of: (i) the date that the Seller or any Seller Guarantor becomes
aware of such default; and (ii) the date that the Seller or any Seller Guarantor
receives notice from the Purchaser notifying the Seller or such Seller Guarantor
of such default;         (j) if the Seller fails to produce at least 5,000 Gold
Equivalent Ounces and deliver to the Purchaser at least 1,000 Gold Equivalent
Ounces produced from the Properties by the 18th month from the First Delivery
Date;         (k) if the Seller fails to produce at least 10,000 Gold Equivalent
Ounces and deliver to the Purchaser at least 2,000 Gold Equivalent Ounces
produced from the Properties by the 24th month from First Delivery Date;        
(l) if the Seller fails to produce at least 20,000 Gold Equivalent Ounces and
deliver to the Purchaser at least 4,000 Gold Equivalent Ounces produced from the
Properties by the 36th month from the First Delivery Date;         (m) if the
Seller fails to deliver to the Purchaser at least 10,000 Gold Equivalent Ounces
produced from the Properties by the 48th month from the date the First Delivery
Date;         (n) if the capacity of the processing plant at the Project has
been increased to an amount equal to or greater than 400 tons per day at any
time prior to the 60th month from the First Delivery Date and the Seller fails
to deliver to the Purchaser at least 28,000 Gold Equivalent Ounces produced from
the Properties by the 60th month from the First Delivery Date;         (o) if
the capacity of the processing plant at the Project has not been increased to an
amount equal to or greater than 400 tons per day at any time prior to the 60th
month from the First Delivery Date and the Seller fails to deliver to the
Purchaser at least 19,400 Gold Equivalent Ounces produced from the Properties by
the 60th month from the First Delivery Date;         (p) if the capacity of the
processing plant at the Project has not been increased to an amount equal to or
greater than 400 tons per day at any time prior to the 60th month from the First
Delivery Date and the Seller fails to deliver to the Purchaser at least 23,900
Gold Equivalent Ounces produced from the Properties by the 72nd month from the
First Delivery Date;

 

- 43 - 

 

 



  (q) if the capacity of the processing plant at the Project has not been
increased to an amount equal to or greater than 400 tons per day at any time
prior to the 60th month from the First Delivery Date and the Seller fails to
deliver to the Purchaser at least 28,000 Gold Equivalent Ounces produced from
the Properties by the 84th month from the First Delivery Date;         (r) The
Second Tranche Closing has not occurred on or before the Second Tranche Deadline
due to the failure of Seller to satisfy any of the Second Tranche Closing Date
Conditions, and the Purchaser is unwilling to waive any of such conditions;    
    (s) the Seller has not delivered Refined Minerals to the Purchaser as
contemplated above within 60 days after gold or silver is mined, produced,
extracted or otherwise recovered from the Properties, other than by reason of an
event of Force Majeure;         (t) the Seller or any Seller Group Entity fails
to maintain all Permits required to reach Commercial Production and continue
commercial production of the Produced Minerals for the length of the Term;      
  (u) if any material mining claim, lease or patent, or any of the right, title
and interest of the Seller or any Seller Guarantors therein is cancelled,
extinguished, terminated, revoked or forfeited;         (v) the Seller has used
the Purchase Price in a manner not permitted by Section 2.5;         (w) the
Purchase Price is used by Seller in a manner materially inconsistent with the
Initial Program and Budget or any Subsequent Program and Budget;         (x)
there shall have occurred any event or circumstance, or any event or
circumstance shall have failed to occur, which in the opinion of the Purchaser,
acting reasonably, has or could have a Material Adverse Effect;         (y) any
Document executed and delivered by one or more of the Seller and any Seller
Guarantors shall, except as a result of the acts or omissions of the Purchaser,
cease to be in full force and effect;         (z) the validity of any Document
or the applicability thereof to the Seller’s Obligations or Seller Guaranteed
Obligations or any other obligations purported to be guaranteed hereby or
thereby or any part thereof shall be disaffirmed by or on behalf of the Seller,
any Seller Guarantor or any other party thereto (other than the Purchaser) or
the denial of the Seller or any Seller Guarantor of its obligations under any
Document; or         (aa) the enactment of any legislation or the entering or
obtaining of any order of a court, board or commission which renders any
Document or any material provision thereof unenforceable, unlawful or otherwise
changed, if the Seller and/or any Seller Guarantor that is a party to such
Document does not, within ten days after receipt of notice of such Document or
material provision becoming unenforceable, unlawful or otherwise changed,
replace such Document with a new agreement that is in form and substance
satisfactory to the Purchaser in its sole discretion, acting reasonably, or
amend such Document to the satisfaction of the Purchaser in its sole discretion,
acting reasonably.



 

- 44 - 

 





 

10.2 Force Majeure

 

The provisions of Sections 10.1(a), (b), (c) and (r) are all subject to the
occurrence of an event of Force Majeure as stated therein. If an event of Force
Majeure contemplated in any of the said Sections of 10.1 shall have occurred,
the Seller must: (i) immediately notify the Purchaser in writing of the expected
period during which the event of Force Majeure will persist; and (ii) promptly
take all reasonable steps to cure its inability to perform as a result of the
event of Force Majeure; in which case the number of days set out in the
applicable Section(s) listed in this Section 10.2 shall be extended to a date,
that in the Purchaser’s opinion, acting reasonably, is a reasonable period of
time after there has ceased to be such an event of Force Majeure.
Notwithstanding the foregoing, the obligations of either Party may only be
extended due to Force Majeure for a maximum of 180 days, in the aggregate for
such Party.

 

Article 11
REMEDIES

 

11.1 Remedies

 

  (a) If a Seller Event of Default occurs and is continuing, then the Purchaser
shall have the right, upon written notice to the Seller, at its option and in
addition to and not in substitution for any other remedies available to it
hereunder or at law or equity, to take any or all of the following actions:

 

    (i) demand all cash amounts and deliveries of Refined Minerals owing by the
Seller to the Purchaser;             (ii) terminate this Agreement by written
notice to the Seller and, without limitation, demand all losses suffered or
incurred as a result of the occurrence of such Seller Event of Default and
termination, including the Net Present Value of the Remaining Purchase; and    
        (iii) enforce the Documents.

 

  (b) The Parties hereby acknowledge and agree that: (i) the Purchaser will be
damaged, and may be irreparably harmed, by a Seller Event of Default; (ii) it
would be impracticable or extremely difficult to fix the actual damages
resulting from a Seller Event of Default; (iii) any sums payable with respect to
a Seller Event of Default are in the nature of liquidated damages, and not a
penalty, and are fair and reasonable; and (iv) the amount payable in accordance
with Article 11 with respect to a Seller Event of Default represents a
reasonable estimate of fair compensation for the losses that may reasonably be
anticipated from such Seller Event of Default in full and final satisfaction of
all amounts owed in respect of such Seller Event of Default.         (c) For
greater certainty, if the Purchaser does not exercise its right under this
Article, the obligations of the Seller or any successors following a realization
hereunder shall continue in full force and effect.

 

- 45 - 

 

 

Article 12
ADDITIONAL PAYMENT TERMS

 

12.1 Payments

 

All payments of funds due by one Party to another under this Agreement shall be
made in United States dollars, or as otherwise indicated herein, and shall be
made by wire transfer in immediately available funds to the bank account or
accounts designated by the receiving Party in writing from time to time.

 

12.2 Taxes

 

  (a) All deliveries of Refined Minerals and cash and all payments and/or
transfers of property of any kind under this Agreement or any other Document by
any Seller Group Entity shall be made without any deduction, withholding,
charge, levy or imposition for or on account of any Taxes, except if required by
Applicable Laws. Subject to Section 12.2(b), all Taxes, if any, required by
Applicable Laws to be deducted, withheld, charged, levied, collected or imposed
on any Person on or with respect to any such delivery, payment or transfer made
by any Seller Group Entity shall be paid by the Seller and remitted to the
appropriate Governmental Authority in accordance with Applicable Laws, provided
that in addition to such delivery, payment or transfer made by any Seller Group
Entity, Seller shall additionally deliver, pay or transfer property to the
Purchaser or on its behalf as is necessary to ensure that the net amount or
quantity received by the Purchaser (net of any such Taxes, including any Taxes
required to be deducted, withheld, charged, levied, collected or imposed on any
such additional amount or quantity) equals the full amount or quantity that the
Purchaser would have received had no such deduction, withholding, charge, levy,
collection or imposition been required.         (b) Notwithstanding Section
12.2(a), the Seller shall not be responsible for any Excluded Taxes imposed or
collected by any jurisdiction in respect of deliveries of Refined Minerals, cash
or payments and transfers of property of any kind made by a Seller Group Entity
pursuant to this Agreement or any other Document.         (c) In the event that
any new Taxes are implemented, or there shall occur any revision in,
implementation of, amendment to or interpretation by the relevant Governmental
Authority or courts having competent jurisdiction of any existing Taxes, in each
case that has an adverse effect on any of the Parties or any of their Affiliates
in respect of the transactions contemplated by this Agreement, the Seller and
Purchaser agree that they shall negotiate in good faith with each other to amend
this Agreement so that the Parties and their Affiliates are not adversely
affected by any such enactment, revision, implementation, amendment or
interpretation, as the case may be; provided that any amendment to this
Agreement shall not have any adverse effect on the Seller or its Affiliates on
the one hand, or the Purchaser or its Affiliates on the other hand.         (d)
If the Purchaser should receive any tax credit for Taxes paid by the Seller
under this Section 12.2, provided that such credit result in a cash refund or a
reduction of Taxes that the Purchaser would otherwise be required to pay that
are Excluded Taxes, then such credit shall, pursuant to Section 12.4, be set off
against the Section 2.2 delivery obligation of the Seller. If the applicable
Governmental Authority subsequently requires the Purchaser to repay such credit,
the Seller shall forthwith repay the Purchaser the amount that was set-off
against the Section 2.2 delivery obligations, plus any interest imposed by the
Governmental Authority.

 

- 46 - 

 



 

12.3 Overdue Payments

 

Any payment or delivery not made by a Party on or by any applicable payment or
delivery date referred to in this Agreement shall incur interest from the due
date until such payment or delivery is paid or made in full at a per annum rate
equal to 15% from and after the due date, calculated, compounded and paid
monthly in arrears.

 

12.4 Set-Off

 

Any dollar amount or Refined Minerals owing by a Party to any other Party under
this Agreement may be set off against any dollar amount or Refined Minerals owed
to such Party by the other Party. Any amount of Refined Gold or Refined Silver
set off and withheld against any non-payment by a Party shall be valued at the
Gold Market Price or Silver Market Price, respectively, as of the first trading
day that such amount of Refined Gold or Refined Silver became payable to such
Party and shall result in a reduction in an amount of Refined Gold or Refined
Silver otherwise to be delivered by that number of ounces equal to the dollar
amount set off divided by the Gold Market Price or Silver Market Price,
respectively, as of the day such dollar amount first became payable.

 

Article 13
RIGHT OF FIRST Offer

 

13.1 Right of First Offer

 

  (a) At any time during the Term, if the Seller desires to engage in any
non-equity financing, whether private or public (a “Financing”), the Seller
shall not enter into such Financing without first providing the Purchaser with
the option to provide such Financing in accordance with the procedures set out
in this Article 13.         (b) Upon determining the general amount and
conditions of a desired financing, the Seller shall provide to Purchaser (i) all
the terms and conditions of such financing approved by the Purchaser’s
Management Committee and/or otherwise distributed on behalf of the Company to
any Person (the “Approved Terms”) and (ii) all the terms and conditions of any
offers, term sheets, indications of interest or equivalent document or terms for
financing opportunities presented to the Seller by any Persons (each a “Third
Party Terms”).         (c) If the Purchaser wishes to provide the Financing to
the Seller on substantially the Approved Terms (“Right of First Offer”), it must
provide the Seller with written notice of its desire to exercise such option
(“Option Notice”) within 20 days of the Purchaser’s receipt of the Approved
Terms, failing which the Purchaser shall be deemed to have waived its right
under this Section 13.1 with respect to such Financing described in the most
recent Approved Terms for a period of 270 days beginning on the date that the
Seller provides to the Purchaser the most recent Approved Terms.         (d) If
the Purchaser delivers the Option Notice as prescribed under 13.1(c), it shall
have 30 days after delivery of the Option Notice to present the Seller with a
fully committed and credit approved offer of finance for the Financing upon
terms and conditions substantially similar to those as set out in the Approved
Terms (the “Purchaser Term Sheet”).         (e) If the Purchaser elects not to
exercise the Right of First Offer under Sections 13.1(c), or is unable to
provide the Seller with a Purchaser Term Sheet within the 30-day period
contemplated in Section 13.1(d), then, the Seller may enter into a Financing
with any other lender or financial institution on substantially the most recent
Approved Terms during the 120 day period beginning on the date that the Seller
provides to the Purchaser the most recent Approved Terms.         (f) If the
Approved Terms are materially amended, the Seller may not proceed with a
Financing without complying with the terms of the Purchasers Right of First
Offer under this Section 13.1.

 

- 47 - 

 

 

Article 14
GENERAL

 

14.1 Disputes and Arbitration

 

  (a) The Parties will make reasonable efforts to settle any and all
controversies, claims and disputes arising out of or in connection with this
Agreement (each, a “Dispute”) within 15 days (or any other period of time that
may be agreed upon between the Parties according to the circumstances) from its
notification to the other Party in accordance with Section 14.6, through direct
discussions between principals of the Parties for the purpose of resolving any
such Dispute. For the purposes hereof, a “principal” means any individual of
Seller or Buyer, as applicable, who has the authority to negotiate the
settlement of the Dispute on behalf and in the name of Seller or Buyer, as
applicable. Within 10 days after the date of the receipt by a Party of any
notice of Dispute (which notice will request negotiations among principals), the
principals will meet at a mutually acceptable time and place, or by telephone
conference, to exchange relevant information in an attempt to resolve the
Dispute. If a principal intends to be accompanied at the meeting by an attorney,
the other Party’s principal will be given written notice of such intention at
least 3 days in advance and may also be accompanied at the meeting by an
attorney.

 

  (b) Notwithstanding Section 14.1(a) above, any Party may initiate arbitration
proceedings pursuant to this Section 14.1(b) concerning such Dispute within 15
days (or any other period of time that may have been agreed upon between the
Parties pursuant to Section 14.1(a)) after the date of receipt of the notice of
Dispute, if such Dispute remains unsettled at the end of the 15-day period in
Section 14.1(a) above. Any such Dispute will be finally settled under the
then-current Commercial Arbitration Rules of the American Arbitration
Association (the “CAR Rules”) by three (3) arbitrators appointed in accordance
with the CAR Rules, and judgment upon the award of the arbitrators may be
entered in any court of competent jurisdiction. The Party against whom the award
has been made will pay or otherwise satisfy the award in accordance with the
terms of the award. Any laws allowing or providing for judicial review de novo
of such arbitration are hereby waived, and the award of the arbitrator or
arbitrators will be final, binding and not subject to de novo review. Pursuant
to Section 14.1(c), the arbitrators will, if requested by the Party submitting
the controversy, claim or dispute (and such Party prevails), grant specific
performance as a remedy for any breach of a Party’s covenant under this
Agreement, without regard to the availability of specific performance as a
remedy in a court of competent jurisdiction. The place of the arbitration will
be in New York City, New York. Nothing herein will prevent either Party from
filing an action to obtain injunctive relief in an action in any court having
jurisdiction thereof. The costs of arbitration (including the fees and expenses
of the arbitrator) will be borne in their entirety by the Party whom the
arbitrators determine. Except as expressly provided otherwise in this Agreement,
arbitration shall be the sole, exclusive and final remedy for any Dispute. The
Parties covenant and agree that they shall conduct all aspects of such
arbitration having regard at all times to expediting the final resolution of
such arbitration.

 

- 48 - 

 

 

  (c) Each of the Parties acknowledges and agrees that the subject matter of
this Agreement is unique, that the other Party would be damaged irreparably in
the event any of the provisions of this Agreement are not performed in
accordance with their specific terms or otherwise are breached, and that the
remedies at law would not be adequate to compensate such other Party not in
default or in breach. Accordingly, each of the Parties agrees that the other
Party will be entitled to an injunction or injunctions to prevent breaches of
the provisions of this Agreement and to enforce specifically this Agreement and
the terms and provisions of this Agreement in addition to any other remedy to
which they may be entitled, at law or in equity. The Parties waive any defense
that a remedy at law is adequate and any requirement to post bond or provide
similar security in connection with actions instituted for injunctive relief or
specific performance of this Agreement.

 

14.2 Further Assurances

 

Each Party shall execute all such further instruments and documents and do all
such further actions as may be necessary to effectuate the documents and
transactions contemplated in this Agreement, in each case at the cost and
expense of the Party requesting such further instrument, document or action,
unless expressly indicated otherwise.

 

14.3 Survival

 

The following provisions shall survive termination of this Agreement: 5.3 (for a
period of 24 months), Section 6.6; Section 9.3; Section 11.1; Article 12,
Section 14.1; Section 14.3; Section 14.5; Section 14.6; Section 14.8; Section
14.9; Section 14.10; Section 14.11; Section 14.12; Section 14.13 and Section
14.14, and such other provisions of this Agreement as are required to give
effect thereto.

 

14.4 No Joint Venture

 

Nothing herein shall be construed to create, expressly or by implication, a
joint venture, mining partnership, commercial partnership, agency relationship,
fiduciary relationship, or other partnership relationship between the Purchaser
and any Seller Group Entity.

 

14.5 Governing Law

 

THIS AGREEMENT IS TO BE GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO PRINCIPLES OF CONFLICTS OF LAW.
SUBJECT TO THE ARBITRATION REQUIREMENTS UNDER SECTION 14.1, THIS AGREEMENT AND
ANY ARBITRATION AWARD MAY BE ENFORCED IN ANY FEDERAL COURT OR ANY NEW YORK STATE
COURT SITTING IN NEW YORK COUNTY, NEW YORK; AND THE SELLER AND PURCHASER HEREBY
CONSENT TO THE JURISDICTION AND VENUE OF ANY SUCH COURT AND WAIVE ANY ARGUMENT
THAT THE VENUE IN SUCH FORUMS IS NOT CONVENIENT. IF EITHER PARTY COMMENCES ANY
ACTION IN ANOTHER JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT THEORY
ARISING DIRECTLY OR INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS AGREEMENT,
SUCH OTHER PARTY, AT ITS OPTION, SHALL BE ENTITLED TO HAVE THE CASE TRANSFERRED
TO ONE OF THE JURISDICTIONS AND VENUES ABOVE-DESCRIBED, OR, IF SUCH TRANSFER
CANNOT BE ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE DISMISSED WITHOUT
PREJUDICE. The United Nations Vienna Convention on Contracts for the
International Sale of Goods shall not apply to this Agreement.

- 49 - 

 

 

14.6 Notices

 

Any notice or other communication required or permitted to be given hereunder
shall be in writing and shall be sufficiently given if delivered personally
(including by courier service) or if sent by facsimile or sent by electronic
mail in PDF format addressed as follows:

 

If to the Purchaser:

 

CRH Funding II PTE Ltd.

10 Changi Business Park Central 2

#05-01 HansaPoint

Singapore 486030

 



Attention: Andrew Wehrley   Email: andrew.wehrley@cartesianroyalty.com

 

with copies to (which shall not constitute notice):

 

Cartesian Capital Group

505 Fifth Ave., 15th Floor

New York, NY 10017

 



  Attention: Peter Yu   Email: peter.yu@cartesiangroup.com   Facsimile: (212)
461-6366

 

And

 

Dorsey & Whitney LLP

1400 Wewatta, Suite 400

Denver, CO 80202

 



  Attention: Ken Sam   Email: Sam.Kenneth@dorsey.com   Facsimile: (303) 629-3445

 

If to the Seller:

 

Alaska Gold Torrent LLC.

c/o Stoel Rives LLP

510 L Street, Suite 500

Anchorage, AK 99501-1959

P: 907.277.1900 [3]

Attn: Tina M Grovier

 

- 50 - 

 

 

with a copy to (which shall not constitute notice):

 

Gold Torrent Inc

960 S Broadway, Suite 530

Boise, Idaho 83606

P: 208.343.1413 [1]

Attn: Daniel Kunz

 

Any such notice or other communication given in accordance with this Section
14.6, if delivered personally as aforesaid shall be deemed to have been validly
and effectively given on the date of such delivery if such date is a Business
Day and such delivery is received before 4:00 p.m. at the place of delivery;
otherwise it shall be deemed to be validly and effectively given on the next
following Business Day. Any notice or communication which is transmitted by
facsimile transmission as aforesaid shall be deemed to have been validly and
effectively given on the date of transmission if such day is a Business Day and
such transmission is received before 4:00 p.m. at the place of receipt;
otherwise it shall be deemed to have been validly and effectively given on the
next following Business Day. Any notice which is provided by electronic mail
shall be followed by a copy of such notice delivered personally (including by
courier service) or by facsimile transmission to the address noted above in (a).
For clarity, notice delivered by electronic mail shall be deemed to have been
validly and effectively given on the date of the electronic mail transmission if
such day is a Business Day and such transmission is sent before 4:00 p.m. at the
place of receipt; otherwise it shall be deemed to have been validly and
effectively given on the next following Business Day.

 

Any Party may at any time change its address for service from time to time by
notice given in accordance with this Section 14.6.

 

14.7 Press Releases

 

The Parties shall jointly plan and co-ordinate, and shall cause their respective
Affiliates to jointly plan and coordinate, any public notices, press releases,
and any other publicity concerning the entering into of this Agreement and none
of the Parties nor their respective Affiliates shall act in this regard without
reasonable prior consultation with the other Parties, unless such disclosure is
required to meet timely disclosure obligations of such Parties or their
respective Affiliates under Applicable Laws in circumstances where prior
consultation with the other Parties is not practicable, and a copy of such
disclosure shall be provided to the other Parties at such time as it is made
publicly available.

 

14.8 Amendments

 

This Agreement may not be changed, amended or modified in any manner, except
pursuant to an instrument in writing signed on behalf of each of the Parties.

 

14.9 Beneficiaries

 

This Agreement is for the sole benefit of the Parties and their successors and
permitted assigns and nothing herein is intended to or shall confer upon any
other Person any legal or equitable right, benefit or remedy of any nature or
kind whatsoever under or by reason of this Agreement.

 

14.10 Entire Agreement

 

This Agreement and the other Documents together constitute the entire agreement
between the Parties with respect to the subject matter hereof and cancel and
supersede any prior understandings and agreements between the Parties with
respect thereto. There are no representations, warranties, terms, conditions,
opinions, advice, assertions of fact, matters, undertakings or collateral
agreements, express, implied or statutory, with respect to the subject matter
hereof and thereof by or between the Parties (or by any of their respective
employees, directors, officers, representatives or agents) other than as
expressly set out in this Agreement or the Security Documents or the other
Documents.

 

- 51 - 

 

 

14.11 Waivers

 

Any waiver of, or consent to depart from, the requirements of any provision of
this Agreement shall be effective only if it is in writing and signed by the
Party giving it, and only in the specific instance and for the specific purpose
for which it has been given. No failure on the part of any Party to exercise,
and no delay in exercising, any right under this Agreement shall operate as a
waiver of such right. No single or partial exercise of any such right shall
preclude any other or further exercise of such right or the exercise of any
other right.

 

14.12 Assignment

 

  (a) This Agreement shall enure to the benefit of and shall be binding on and
enforceable by the Parties and their respective successors and permitted
assigns.         (b) Subject to Section 14.12(d), the Purchaser shall be
entitled at any time and from time to time, to Transfer, including by way of
syndication or granting of participation rights, any of its rights and
obligations under this Agreement or any other Document without the consent of
the Seller.         (c) Except as provided herein, but subject to Section
14.12(d), neither the Seller nor any Seller Guarantor shall Transfer, in whole
or in part, any of their respective rights or obligations under this Agreement
or any other Document, as applicable, without the prior written consent of the
Purchaser.         (d) This Agreement may not be assigned in whole or in part to
any Restricted Person.

 

14.13 Severability

 

If any provision of this Agreement is determined to be invalid, illegal or
unenforceable in any respect, all other provisions of this Agreement shall
nevertheless remain in full force and effect and the Parties shall negotiate in
good faith to replace any provision that is invalid, illegal or unenforceable
with such other valid provision that most closely replicates the economic effect
and rights and benefits of such impugned provision.

 

14.14 Costs and Expenses

 

Except as otherwise provided for in this Agreement, all costs and expenses
incurred by a Party shall be for its own account, provided that the Seller shall
be liable to reimburse to the Purchaser $9,000 per month to a total of
US$162,000, which amount constitutes of one-half of the payment to Upstream
Resources LLC for the services of Patrick Okita for the first 18 months of his
engagement following the Execution Date. The Parties agree that the
reimbursement provided in this Section 14.14 shall be paid by Seller to
Purchaser in the amount of $9,000 per month for any month in which Pat Okita is
retained by Purchaser with respect to the Project, such amounts to be paid on or
before the last Business Day of each calendar month after the Execution Date, up
to a total of US$162,000.

 

14.15 Counterparts

 

This Agreement may be executed in one or more counterparts, and by the Parties
in separate counterparts, each of which when executed shall be deemed to be an
original, but all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopy or electronic scan shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

[Remainder of page left intentionally blank. Signature page follows.]

 

- 52 - 

 

 

IN WITNESS WHEREOF the Parties have executed this Agreement as of the day and
year first written above.

 

  CRH FUNDING II pte ltd.       Per:          

Name:

    Title:           Per:    

Name:

    Title:  

 

  ALASKA GOLD TORRENT LLC       Per:            

Name:

    Title:  

 

Signature Page

 

   

  

 

Schedule “A”

 

Description of Properties (with Map)

 

Part 1 - Description of the Fee Property

 

Government Lot 5, Section 18, Township 20 North, Range 4 West, Seward Meridian.
38851 W Parks Highway, Willow, Alaska 99688

 

Part 2 - Description of the Underlying Lease and Leased Real Property

 

Lease between Alaska Hardrock Inc., as Lessor, and Miranda, as Lessee, dated on
or about November 15, 2013 (the “Underlying Lease”), and any amendments to the
Lease, covering the below described Claims.

 

The Patented Claims

 

  Name   Survey   Patent             1 Gold Dust No. 2   960A   478360 2 Golden
Wonder   960A   478360 3 Golden Wonder No. 1   960A   478360 4 Gold Dust   960A
  478360 5 Gold Dust No. 1   960A   478360 6 Gold Dust Fraction   960A   478360
7 Golden Eagle   1018   728475 8 Golden Eagle No. 1   1018   728475 9 Summit  
1018   728475 10 Gold Nugget   1018   728475 11 Bird   1018   728475 12 Brassel
Fraction Lode Claim   1487   1159173 13 War Baby No. One Claim   1487   1159173
14 War Baby No. Two (2) Lode Claim   1487   1159173 15 War Baby No. 3 Lode Claim
  1487   1159173 16 War Baby No. 4 Lode Claim   1487   1159173 17 Lucky Shot
Lode Claim No. 1   1487   1159173 18 Lucky Shot Lode Claim No. 2   1487  
1159173 19 Lucky Shot Lode Claim No. 3   1487   1159173 20 Luck Shot No. 5 Load
Claim   1487   1159173 21 War Eagle Fraction Claim   1487   1159173 22 War Eagle
No. 1   1487   1159173 23 War Eagle No. 2   1487   1159173 24 War Eagle No. 3  
1487   1159173 25 Lucky Shot Lode Claim   1487   1159173 26 Mary   2047  
1127290 27 Black King No. 2   2094   1128877

 

  A-1 

  

 

28 Black King No. 3   2094   1128877 29 Black King No. 4   2094   1128877 30
Ready Bullion   2094   1128877 31 Ready Bullion No. 1   2094   1128877 32 Ready
Bullion No. 2   2094   1128877 33 Ready Bullion Fraction   2094   1128877 34
Early Cash   2094   1128877 35 Early Cash No. 1   2094   1128877 36 Lucky Gold
Fraction   2094   1128877 37 Taylor Claim   2186A   1159173 38 Wilson Lode Claim
  2186A   1159173 39 Madison Claim   2186A   1159173 40 Coolidge Lode Claim  
2186A   1159173 41 War Eagle No. 4 Claim   2186A   1159173 42 War Eagle No. 5
Claim   2186A   1159173 43 War Eagle No. 6 Claim   2187A   1159173

 

The State Claims

 

  Name   ADL#   Meridian, Township, Range   Section   Section/4                
    1 LS 1   645931   S 20N 01W   34   SE 2 LS 2   645932   S 20N 01W   35   SW
3 LS 3   645933   S 20N 01W   35   SE 4 LS 4   645934   S 20N 01W   36   SW 5 LS
5   645935   S 20N 01W   36   SE 6 LS 6   645936   S 20N 01E   31   SW 7 LS 7  
645937   S 20N 01E   31   SE 8 LS 9   645939   S 20N 01E   32   NW 9 LS 10  
645940   S 20N 01E   31   NE 10 LS 11   645941   S 20N 01E   31   NW 11 LS 12  
645942   S 20N 01W   36   NE 12 LS 13   645943   S 20N 01W   36   NW 13 LS 14  
645944   S 20N 01W   35   NE 14 LS 15   645945   S 20N 01W   35   NW 15 LS 16  
645946   S 20N 01W   34   NE 16 LS 17   645947   S 20N 01W   25   SE 17 LS 18  
645948   S 20N 01E   30   SW 18 LS 19   645949   S 20N 01E   30   SE 19 LS 23  
645953   S 20N 01E   29   NW 20 LS 24   645954   S 20N 01E   30   NE 21 LS 25  
645955   S 20N 01E   19   SE 22 LS 26   645956   S 20N 01E   20   SW 23 LS 27  
645957   S 20N 01E   20   SE 24 LS 28   650112   S 20N 01W   33   SE 25 LS 29  
650113   S 20N 01W   34   SW 26 LS 30   650114   S 20N 01W   34   NW 27 LS 31  
650833   S 19N 01W   5   NE 28 LS 32   650834   S 19N 01W   4   NW

 

  A-2 

  

 

29 LS 33   650835   S 19N 01W   4   NE 30 LS 34   650836   S 19N 01W   3   NW 31
LS 35   650837   S 20N 01W   33   SW 32 LS 36   650838   S 20N 01W   32   SE 33
LS 37   650839   S 20N 01W   33   NE 34 LS 38   650840   S 20N 01W   33   NW 35
LS 39   650841   S 20N 01W   33   NE 36 LS 40   650842   S 20N 01W   27   SE 37
LS 41   650843   S 20N 01W   27   SW 38 LS 42   650844   S 20N 01W   28   SE 39
LS 43   650845   S 20N 01W   28   SW 40 LS 44   650846   S 20N 01W   29   SE 41
LS 45   650847   S 20N 01W   28   NW 42 LS 46   650848   S 20N 01W   28   NE 43
LS 47   650849   S 20N 01W   27   NW 44 LS 48   650850   S 20N 01W   27   NE 45
LS 49   650851   S 20N 01W   26   NW 46 LS 50   650852   S 20N 01W   26   NE 47
LS 51   650853   S 20N 01W   25   NW 48 LS 53   650855   S 20N 01E   30   NW 49
LS 54   651699   S 19N 01W   3   NE 50 LS 55   651700   S 19N 01W   2   NW 51 LS
56   651701   S 19N 01W   2   NE 52 LS 57   656100   S 19N 01W   1   NW 53 LS 58
  656101   S 19N 01W   1   NE 54 LS 59   656102   S 19N 01E   6   NW 55 LS 60  
656103   S 19N 01E   6   NE 56 LS 61   656104   S 19N 01W   3   SE 57 LS 62  
656105   S 19N 01W   2   SW 58 LS 63   656106   S 19N 01W   2   SW

 

  A-3 

  

 

[image_001.jpg]

 



  A-4 

  

 

Schedule “B”

 

Seller Representations and Warranties

 

The Seller hereby represents and warrants to the Purchaser as follows:

 

(a) Corporate Organization.

 

(i) The Seller and each Seller Guarantor is a company or corporation duly
incorporated, the Seller is validly existing and in good standing under the laws
of its jurisdiction of formation and each Seller Guarantor is validly existing
under the laws of their respective jurisdictions of incorporation or formation,
and each of the Seller and the Seller Guarantors are up-to-date in respect of
all filings and the payment of all fees required by law to maintain their
respective existence.

 

(ii) The Seller and each Seller Guarantor have all requisite corporate power and
authority and have all necessary material approvals, licenses, permits and
authorizations to own the Project Assets and to carry on its business as now
conducted, including the current Mining Activities. The Seller has all requisite
corporate power and authority to execute and deliver the Documents to which it
is a party and to perform its obligations hereunder and thereunder.

 

(iii) As of the Execution Date, the state of Alaska is the only jurisdiction in
which the Seller conducts business, and the Seller is not qualified to do
business as a foreign corporation.

 

(iv) The Seller and each Seller Guarantor has filed all necessary documents to
qualify to do business as a foreign corporation in, and the Seller is in good
standing under the laws of each jurisdiction in which the conduct of the
Seller’s business as now conducted and as presently contemplated to be conducted
or the nature of the property owned requires such qualification, except where
the failure to so qualify has not had and would not be expected to have a
Material Adverse Effect.

 

(b) Subsidiaries. The Seller has no subsidiaries and does not directly or
indirectly own, or hold any rights to acquire, any capital stock or any other
securities or interests in any other Person.

 

(c) Corporate Proceedings, etc. The Seller has authorized the execution,
delivery, and performance of (i) the Documents to which it is a party and each
of the transactions and agreements contemplated hereby and thereby, including
the grant of the security interest in all of the assets of the Seller. No other
corporate action is necessary to authorize such execution, delivery and
performance of the Documents to which it is a party and each of the transactions
and agreements contemplated hereby and thereby. When executed and delivered by
the Seller, each of the Documents shall constitute the valid and binding
obligation of the Seller, enforceable against the Seller in accordance with its
terms, except that such enforcement may be subject to bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to creditors’ rights and general principles of equity.

 

(d) Consents and Approvals. The execution and delivery by the Seller of the
Documents, the performance by the Seller of its obligations hereunder and
thereunder, and the consummation by the Seller of the transactions contemplated
hereby and thereby do not require the Seller to obtain any consent, approval or
action of, or make any filing with or give any notice to, any corporation,
Person or firm, or any public, governmental or judicial authority.

 

  B-1 

  

 

(e) Absence of Defaults, Conflicts, etc. The execution and delivery of the
Documents and the performance by the Seller of its obligations hereunder and
thereunder will not result in a breach of any of the material terms, conditions
or provisions of, or constitute a default under, or permit the acceleration of
rights under or termination of, any material agreement or contract of the
Seller, or the Seller’s limited liability company agreement, or any rule or
regulation of any court or federal, state or foreign regulatory board or body or
administrative agency having jurisdiction over the Seller, its businesses or the
Project Assets. No event has occurred and no condition exists which, upon notice
or the passage of time (or both), would constitute a material default under any
such material contract or agreement or in any material license, permit or
authorization to which the Seller is a party or by which it may be bound.

 

(f) Compliance with Law.

 

(i) The Seller has not been, and is not, in material violation of any laws,
ordinances, governmental rules or regulations to which it is subject, including
laws or regulations relating to the environment, securities laws, occupational
health and safety or money laundering, and no material expenditures are or will
be required in order to cause its current operations or properties to comply
with any such laws, ordinances, governmental rules or regulations.

 

(ii) The Seller has all material licenses, permits, franchises or other
governmental authorizations necessary to the ownership of its property,
including the Project Assets, or to the conduct of its businesses as now
conducted and as presently contemplated to be conducted, including with respect
to the Project and the Mining Activities. Neither the Seller nor Miranda or Gold
Torrent have been denied any application for any Permits necessary to the
Project as now conducted and as presently contemplated to be conducted. The
Seller is not in material default under any of such Permits.

 

(iii) Neither the Seller nor Miranda or Gold Torrent have been notified, nor
does Seller have reason to believe it, Miranda or Gold Torrent will be notified,
by any state agency that it is (i) ineligible to receive additional Permits; or
(ii) is under investigation to determine whether its eligibility to receive
Permits should be revoked, i.e., “permit blocked”.

 

(g) Litigation. There are no material private or governmental (whether federal,
state, local or foreign) claims, complaints, actions, suits, proceedings,
arbitrations or investigations pending or, to the Seller’s knowledge, threatened
or verdicts or judgments entered (i) against the Seller, the Project Assets, or,
to the Seller’s knowledge, against any key employee, independent contractor,
consultant, officer or director of the Seller, Miranda or Gold Torrent with
respect to the Project, or (ii) that questions the validity of this Agreement or
the Documents or the right of the Seller to enter into any of such agreements,
or to consummate the transactions contemplated hereby or thereby before any
court, governmental agency or tribunal, domestic or foreign. None of the Seller,
Miranda or Gold Torrent are subject to any order, writ, judgment, injunction,
decree, determination or award of any court or of any governmental agency or
instrumentality (whether federal, state, local or foreign) with respect to, or
in any way relating to, the Project.

 

(h) Material Agreements. Each Material Agreement is valid, binding and
enforceable against the Seller and, to the Seller’s knowledge, the other parties
thereto, in accordance with its terms, and in full force and effect on the date
hereof. The Seller is not in default or breach under any of the Material
Agreements, nor is any other party thereto in default or breach thereunder, nor
are there facts or circumstances which have occurred which, with or without the
giving of notice or the passage of time or both, would constitute a material
default or breach under any of the Material Agreements.

 

(i) Absence of Undisclosed Liabilities. The Seller does not have any material
debt, obligation or liability (whether accrued, absolute, contingent, liquidated
or otherwise, whether due or to become due, whether or not known to the Seller),
except as provided hereunder, arising out of any transaction entered into at or
prior to each Tranche, or any act or omission at or prior to each Tranche, or
any state of facts existing at or prior to each Tranche, including taxes with
respect to or based upon the transactions or events occurring at or prior to
each Tranche, and including unfunded past service liabilities under any pension,
profit sharing or similar plan, except current liabilities incurred and
obligations under agreements entered into, in the usual and ordinary course of
business, none of which (individually or in the aggregate) are material.

 

  B-2 

  

 

(j) Tax Matters. There are no material federal, state, county, local or foreign
taxes due and payable by the Seller which have not been timely paid. There have
been no examinations or audits of any tax returns or reports of the Seller by
any applicable federal, state, local or foreign governmental agency. The Seller
has duly and timely filed all federal, state, county, local and foreign tax
returns required to have been filed by it in accordance with all applicable
legal requirements and there are in effect no waivers of applicable statutes of
limitations with respect to taxes for any year. All material taxes required to
be withheld or paid by the Seller (including in connection with amounts paid or
owing to any employee or other service provider, stockholder or other third
party) have been duly and timely withheld or paid, and any such withheld taxes
have been duly and timely paid to the proper government agency or taxing
authority in accordance with applicable legal requirements. The Seller has no
material liability for the taxes of any other Person, as a transferee or
successor, by contract or otherwise. The Seller is not subject to tax in any
country other than its country of incorporation or formation by virtue of having
a permanent establishment or other place of business in that country.

 

(k) Intellectual Property. Schedule “H” sets forth a complete and current list
of registrations, patents or applications, licenses or other agreements
pertaining to the intellectual property that is material to the Seller’s
business. The Seller has the right to use all of the material intellectual
property used by it in connection with its businesses, and such intellectual
property rights are all those necessary to the conduct of the business as now
conducted and presently contemplated. The Seller is in compliance in all
material respects with all contractual obligations relating to such of the
intellectual property as used pursuant to license or other agreement. There are
no conflicts with or infringements of any intellectual property by any third
party. There is no claim, suit, action or proceeding pending or, to the Seller’s
knowledge, threatened against the Seller: (i) alleging any such conflict or
infringement with any third party’s proprietary rights; or (ii) challenging the
Seller’s ownership or use of, or the validity or enforceability of any
intellectual property; nor is there any legitimate basis for any such claim.

 

(l) Title to Personal Property. The Seller has good and marketable title to the
material tangible personal property owned by the Seller, in each case subject to
no mortgage, pledge, lien, security interest, lease, encumbrance or charge, and
(ii) with respect to the material tangible personal property it leases, the
Seller is in compliance in all material respects with the applicable lease and
holds a valid leasehold interest free of any liens, security interest, claims or
encumbrances.

 

(m) Condition of Properties. All facilities, machinery, equipment, fixtures,
vehicles and other properties owned, leased or used by the Seller are in good
operating condition and repair, are reasonably fit and usable for the purposes
for which they are being used and are presently contemplated to be used, and are
adequate and sufficient for the Seller’s business as now conducted and as
presently contemplated to be conducted.

 

(n) Insurance. The Seller and the Project Assets are insured in such amounts,
against such losses and with such insurers as are customary when considered in
light of the nature of the properties and businesses of the Seller as now
conducted and as presently contemplated to be conducted. No notice of any
termination or threatened termination of any of such policies has been received
and such policies are in full force and effect.

 

  B-3 

  

 

(o) Transactions with Related Parties. The Seller is not a party to any
agreement with any of Miranda’s or Gold Torrent’s directors, officers or
shareholders or any Affiliate or family member of any of the foregoing and (ii)
the Seller does not employ as an employee or engage as a consultant any family
member of any of Miranda’s or Gold Torrent’s directors, officers or
shareholders.

 

(p) Brokerage. There are no claims for brokerage commissions or finder’s fees or
similar compensation in connection with the transactions contemplated by this
Agreement based on any arrangement made by or on behalf of the Seller.

 

(q) Illegal or Unauthorized Payments; Political Contributions.

 

(i) No Unlawful Contributions or Payments. Neither the Seller nor any director,
or executive officer of the Seller, nor, to the knowledge of the Seller, any
director, officer, agent, employee or representative of the Seller or other
Person associated with or acting on behalf of the Seller, has (i) used any
company funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; (ii) made or taken an act in
furtherance of an offer, promise or authorization of any direct or indirect
unlawful payment of corporate funds or benefit to any foreign or domestic
government or regulatory official or employee, including, without limitation, of
any government-owned or controlled entity or of a public international
organization, or any person acting in an official capacity for or on behalf of
any of the foregoing, or any political party or party official or candidate for
political office; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended, the U.K. Bribery Act 2010, or
any applicable law or regulation implementing the OECD Convention on Combating
Bribery of Foreign Public Officials in International Business Transactions, or
committed an offense under any other applicable anti-bribery or anti-corruption
laws; or (iv) made, offered, agreed, requested or taken an act in furtherance of
any unlawful bribe or other unlawful benefit, including, without limitation, any
rebate, payoff, influence payment, kickback or other unlawful or improper
payment or benefit. The Seller has instituted, maintained and enforced, and will
continue to maintain and enforce policies and procedures designed to promote and
ensure compliance with all applicable anti-bribery and anti-corruption laws.

 

(ii) Compliance with Anti-Money Laundering Laws. The operations of the Seller
are and have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements, including those of the Currency and
Foreign Transactions Reporting Act of 1970, as amended, those of the Bank
Secrecy Act, as amended by Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (PATRIOT Act), and the applicable money laundering statutes of all
jurisdictions in which the Seller conducts business, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental or regulatory agency (collectively,
the “Money Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Seller with respect to the Money Laundering Laws is pending or, to the knowledge
of the Seller, threatened.

 

(iii) No Conflicts with Sanctions Laws. Neither the Seller nor any director or
executive officer of the Seller, nor, to the knowledge of the Seller, any
director, officer, agent, employee or representative of the Seller, Affiliates
or other Person associated with or acting on behalf of the Seller is currently
the subject or target of any sanctions administered or enforced by the U.S.
government (including, without limitation, the Office of Foreign Assets Control
of the U.S. Treasury Department (“OFAC”) or the U.S. Department of State and
including, without limitation, the designation as a “specially designated
national” or “blocked person”), the United Nations Security Council, the
European Union, Her Majesty’s Treasury or other relevant sanctions authority
(collectively, “Sanctions”), nor is the Seller located, organized or resident in
a country or territory that is the subject or the target of Sanctions,
including, without limitation, Cuba, Iran, North Korea, Sudan, Syria and Crimea
(each, a “Sanctioned Country”); and the Seller will not directly or indirectly
use the proceeds of the offering of the Shares hereunder, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other person or entity (i) to fund or facilitate any activities of or
business with any person that, at the time of such funding or facilitation, is
the subject or the target of Sanctions, (ii) to fund or facilitate any
activities of or business in any Sanctioned Country or (iii) in any other manner
that will result in a violation by any person (including any person
participating in the transaction, whether as agent, principal, advisor, investor
or otherwise) of Sanctions. The Seller has not knowingly engaged in, is not now
knowingly engaged in, and will not engage in, any dealings or transactions with
any Person that at the time of the dealing or transaction is or was the subject
or the target of Sanctions or with any Sanctioned Country.

 

  B-4 

  

 

(r) Real Property. As of the Execution Date, the Seller has good and marketable
title, clear of any title, defect or Encumbrance, other than Permitted
Encumbrances, to an undivided 100% interest in the Properties. Each parcel of
real property owned in fee by the Seller (the “Fee Property”) are set forth in
Schedule A. Each parcel of real property leased or subleased by the Seller (the
“Leased Real Property”), and the lease agreements relating to such Leased Real
Property are set forth in Schedule A. There are no material liens on the estate
or interest created by the Underlying Lease. The Underlying Lease constitutes a
valid and binding obligation of the Seller and Alaska Hardrock Inc. and is in
full force and effect. No Person has any agreement, option, right of first
refusal or right, title, interest, reservation, claim, rent, royalty or right
capable of becoming an agreement, option, right of first refusal or right,
title, interest, reservation, claim, rent, royalty in or to the Properties or
the gold or silver produced from the Properties. The map attached hereto in
Schedule “A” accurately depicts the location of the Properties

 

(s) Mining Operations. The Seller has made available to the Purchaser and its
representatives all material proprietary geological data, reserve data, existing
mine maps, surveys, title insurance policies, title insurance, abstracts and
other evidence of measurements, metallurgical and assay data, samples, reserve
calculations or reports, mine plans, mining permit applications and supporting
data, engineering studies and information, maps, reports and data relating to or
affecting the Project, the Properties and the Mining Activities requested by the
Purchaser. The material mineral reserves mined, owned or leased by the Seller
are not subject to any mining rights of any other Person to mine, process,
develop or conduct other, similar activities.

 

(t) Mining Rights.

 

(i) The Seller, holds mining leases, mining concessions, mining claims,
exploration permits, prospecting permits, participant interests, conventional
property agreements, or proprietary interests or rights, recognized in the
jurisdiction in which the Properties are located, in respect of the ore bodies
and minerals located on the Properties in which the Seller has an interest under
valid, subsisting and enforceable title documents or other recognized and
enforceable agreements, contracts, arrangements or understandings, sufficient to
permit the Seller to explore for and exploit the minerals relating thereto, and
all such agreements, contracts, arrangements or understandings in connection
with the Properties, including the Underlying Agreement, are valid and
subsisting and enforceable in accordance with their terms.

 

(ii) All material concessions, leases, property agreements and contracts, claims
and permits relating to the Properties in which the Seller has an interest or
right, including all mining claims under the Underlying Lease, have been validly
granted, located, approved, executed and recorded or filed in accordance with
all applicable laws and are valid, subsisting and enforceable.

 

  B-5 

  

 

(iii) The Seller has all necessary surface rights, access rights and other
necessary rights and interests relating to the Project and Properties granting
the Seller the right and ability to explore for and exploit minerals, ore and
metals for development and production purposes as are appropriate in view of the
rights and interest therein of the Seller, with only such exceptions as do not
materially interfere with the current and proposed use made by the Seller of the
rights or interest so held, and each of the proprietary interests or rights and
each of the agreements, contracts, arrangements or understandings and
obligations relating thereto referred to above is currently in good standing in
the name of the Seller.

 

(iv) The Seller does not have any responsibility or obligation to pay any
commission, royalty, license, fee, assessment or similar payment to any person
with respect to the property rights thereof, except where such fee or payment
would not reasonably be expected to have a Material Adverse Effect, either
individually or in the aggregate.

 

(v) The Seller has identified all the Permits which are or will be required for
the exploration, development and eventual or actual operation of the Project and
Properties, which Permits include but are not limited to mine and reclamation
permits, access and use grants and permits, environmental assessment
certificates, water appropriation and use permits, licenses and applications,
land tenures, rezoning or zoning variances and other necessary local,
provincial, state and federal approvals; and the appropriate Permits have either
been received, applied for, or the processes to obtain such Permits have been or
will in due course be initiated by the Seller; and the Seller does not know of
any issue or reason why the Permits should not be approved and obtained in the
ordinary course.

 

(vi) All assessments or other work required to be performed in relation to the
mining claims and mining rights included in the Properties, including under the
Underlying Lease, in order to maintain its respective interests therein, if any,
have been performed to date and the Seller, Miranda and Gold Torrent have
complied in all material respects with all applicable laws in this regard as
well as with regard to legal and contractual obligations to third parties in
this regard.

 

(u) Mining Practice. All mining operations by the Seller, and Miranda and Gold
Torrent with respect to the Project, on the Properties have been conducted with
the exercise of reasonable diligence, skill, care and prudence for mining
operations in similar locations under similar circumstances.

 

(v) Technical Reports. Seller has delivered to Purchaser all technical reports
relating to the Project or Properties (the “Reports”). Each Report was at the
time of filing compliant, in all material respects, with the requirements of the
provisions of NI 43-101 – Standards of Disclosure for Mineral Projects (“NI
43-101”). All scientific and technical information disclosed: (i) is based upon
information prepared by or under the supervision of, or approved by, a
“qualified person” (as such term is defined in NI 43-101) and (ii) was true,
complete and accurate in all material respects at the time of filing. The
Seller, Miranda or Gold Torrent made available to the respective authors thereof
prior to the issuance of all of the Reports, for the purpose of preparing the
Reports, as applicable, all information requested, and no such information
contained any misrepresentation as at the time the relevant information was made
available. The Reports, as of their respective dates, accurately and completely
set forth all material facts relating to the Properties covered thereunder, and
as of the date hereof, there is no new material scientific or technical
information concerning any of the Project or Properties not included in the
Reports.

 

(w) Environmental and Safety Laws.

 

(i) Neither the Seller, nor Miranda and Gold Torrent with respect to the
Project, are in violation in any material respect of any applicable state or
federal law or regulation relating to the environment or occupational health and
safety or Mining Activities, and no material expenditures are or will be
required in order to comply in all material respects with any such existing
statute, law or regulation. Furthermore:

 

  B-6 

  

 

(A) Each of the Seller, and Miranda and Gold Torrent with respect to the
Project, as applicable, is in compliance in all material respects with all
applicable federal, provincial, state, municipal and local laws, statutes,
ordinances, regulations and orders, directives and decisions rendered by any
ministry, department or administrative or regulatory agency, whether domestic or
foreign, in each case, relating to the protection of the environment, the
processing, use, treatment, storage, disposal, discharge, transport or handling
of any pollutants, contaminants, chemicals, substances or industrial wastes
classified as toxic or hazardous to human health or the environment (the
“Hazardous Substances”), or with respect to Hazardous Substances, occupational
health and safety (collectively, the “Environmental Laws”);

 

(B) Seller has all permits, licenses, authorizations and approvals required
under any applicable Environmental Law (“Environmental Permits”) and is in
compliance with all terms and conditions of each Environmental Permit;

 

(C) there are no pending or, to the Seller’s knowledge, threatened
administrative, regulatory or judicial actions, suits, demands, claims, liens,
investigation or proceedings against either the Seller or against Miranda or
Gold Torrent with respect to the Project, as applicable, relating to any alleged
violation of or liability under Environmental Law;

 

(D) Neither the Seller, nor Miranda and Gold Torrent with respect to the
Project, have failed to report to the proper governmental authority the
occurrence of any event which is required to be so reported by any Environmental
Laws;

 

(E) Neither the Seller, nor Miranda and Gold Torrent with respect to the
Project, are subject to (A) any Environmental Laws that require or may require
any material work, repairs, construction, change in business practices or
operations, or any expenditures, including capital expenditures, for facility
upgrades to mitigate, control, or limit releases of Hazardous Substances into
the environment, environmental investigation and remediation, or corrective
actions, except with respect to any remediation obligations required as part of
mine reclamation and covered under existing reclamation surety bonds or pursuant
to or in accordance with Environmental Permits; (B) any written demand, written
notice of default, summons, notice of judgment or commencement of proceedings
with respect to any alleged violation of or liability arising under
Environmental Laws; or (C) any outstanding obligations to remedy, pay
compensation, or make any payment in the nature of a fine in relation to any
violation of Environmental Laws; and

 

(F) there are no events or circumstances that would reasonably be expected to
form the basis of an order for clean-up or remediation, or an action, suit or
proceeding by any private party or governmental body or agency, against or
affecting the Seller, or Miranda and Gold Torrent with respect to the Project,
pursuant to any Environmental Laws.

 

(x) Material Facts. This Agreement, the schedules furnished contemporaneously
herewith, and the other written agreements, documents, certificates or
statements furnished or to be furnished to the Purchaser hereunder by or on
behalf of the Seller in connection with the transactions contemplated hereby
taken as a whole, do not contain any untrue statement of a material fact or omit
to state a material fact necessary to make the statements contained therein or
herein, in light of the circumstances in which they were made, not misleading.
In addition, there is no fact which is known to the Seller and which has not
been disclosed herein or otherwise by the Seller to the Purchaser which would
reasonably be expected to have a Material Adverse Effect. The materials,
information and projections presented to the Purchaser have been prepared in a
good faith effort by the Seller to describe the Seller’s present and proposed
products, and projected growth and do not contain any materially misleading
statement or omissions therein. While such projections were made by management
in good faith based on factual assumptions believed to be true, no
representations are made in respect to the accuracy or reliability of such
projections.

 

  B-7 

  

 

Schedule “C”

 

Purchaser Representations and Warranties

 

The Purchaser hereby represents and warrants to the Seller and to any Seller
Guarantors as follows:

 

(a) It has all requisite power and authority to execute and deliver the
Documents to which it is a party and to perform its obligations hereunder.

 

(b) It is a validly existing private limited company duly organized and in good
standing under the laws of its jurisdiction of organization.

 

(c) It has taken all action necessary for the authorization, execution,
delivery, and performance of the Documents to which it is a party and its
obligations thereunder. No other action is necessary to authorize such
execution, delivery and performance of the Documents to which it is a party.
When executed and delivered by the Purchaser, each of the Documents to which the
Purchaser is a party shall constitute the valid and binding obligation of the
Purchaser, enforceable against the Purchaser in accordance with its terms,
except that such enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to creditors’ rights and general principles of equity.

 

  C-1 

  

 

Schedule “D”

 

SECURITY DOCUMENTS

 

1. Real Estate Deed of Trust, Security Agreement, Assignment of Leases and
Rents, and Financing Statement (Fixture Filing and As-Extracted Collateral)
granted by the Seller to the Purchaser to secure payment and performance of the
obligations of Seller under this Agreement, charging all present and
after-acquired assets of the Seller, including all personal and real property,
fixtures and as-extracted collateral, subject to no prior Encumbrances other
than Permitted Encumbrances.     2. UCC Financing Statement covering all
personal property assets, as extracted collateral and fixtures of Seller,
subject to no prior Encumbrances other than Permitted Encumbrances.

 

 D-1 

  

 

Schedule “E”

 

PERMITTED ENCUMBRANCES

 

 E-1 

  

 

Schedule “F”

 

Initial program and Budget

 

 F-1 

  

 

Schedule “G”

 

CUrrent Indebtedness

 

 G-1 

  

 

Schedule “H”

 

Intellectual Property

 

 H-1 

  

 